[exhibit101securedenergym001.jpg]
Execution Version SECURED ENERGY MARKETING AND TRADING FACILITY AMENDED AND
RESTATED COMMON AGREEMENT dated as of December 15, 2015 among TALEN ENERGY
MARKETING, LLC, TALEN ENERGY SUPPLY, LLC, as Guarantor BRUNNER ISLAND, LLC,
MONTOUR, LLC, WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent and THE SECURED
COUNTERPARTIES



--------------------------------------------------------------------------------



 
[exhibit101securedenergym002.jpg]
i TABLE OF CONTENTS ARTICLE I DEFINITIONS
............................................................................................................2
Section 1.01 Definitions.
..................................................................................................2
Section 1.02 Rules of Interpretation and Construction.
............................................14 ARTICLE II THE FACILITY
.......................................................................................................15
Section 2.01 Energy Transactions
................................................................................15
Section 2.02 Individual Thresholds and Common Facility Limit
.............................15 Section 2.03 Notification of Secured
Counterparty Exposure, Determination of Adjusted Individual Facility Utilization
and Adjustments to Facility Limit.
...........................................................................................16
Section 2.04 Secured Counterparty ISDA Agreements.
............................................18 Section 2.05 Term of Facility.
.......................................................................................19
Section 2.06 Joinder of Additional Counterparties to Common Agreement
...........20 Section 2.07 Conflicts Between Common Agreement and Secured
Counterparty ISDA Agreements
............................................................20 ARTICLE III
EFFECTIVENESS; INDIVIDUAL ENERGY TRANSACTIONS .......................21 Section
3.01 Effectiveness.
............................................................................................21
Section 3.02 Individual Energy Transactions
.............................................................21 ARTICLE IV
REPRESENTATIONS AND WARRANTIES
......................................................21 Section 4.01
Representations and Warranties of the Company ................................21
Section 4.02 Representations and Warranties of the Parent
.....................................22 Section 4.03 Intentionally Omitted
..............................................................................26
Section 4.04 Representations and Warranties of Secured Counterparties
..............26 Section 4.05 Representations and Warranties of Agent
............................................27 ARTICLE V
COVENANTS..........................................................................................................28
Section 5.01 Covenants of the Company
.....................................................................28 Section
5.02 Covenants of the Parent
..........................................................................29
Section 5.03 Intentionally Omitted
..............................................................................32
Section 5.04 Indemnification.
.......................................................................................32
ARTICLE VI EVENTS OF DEFAULT; CROSS TERMINATION REMEDIES
.......................33 Section 6.01 Events of Default
......................................................................................33
Section 6.02 Cross Termination Events
.......................................................................35
Section 6.03 Individual Remedies
................................................................................36
Section 6.04 Remedies of Agent for Benefit of Secured Counterparties
..................36 Section 6.05 Default Notices; Trading Limitations.
...................................................36 ARTICLE VII COLLATERAL;
INTERCREDITOR MATTERS ...............................................38 Section
7.01 Intercreditor Agreement
.........................................................................38
Section 7.02 No Impairment of Rights under Parent Guaranty or to Individual
Collateral
................................................................................38
Section 7.03 Intentionally Omitted
..............................................................................38



--------------------------------------------------------------------------------



 
[exhibit101securedenergym003.jpg]
ii Section 7.04 Discharge.
.................................................................................................38
Section 7.05 Proceeds.
...................................................................................................39
Section 7.06 Reinstatement.
..........................................................................................39
ARTICLE VIII THE AGENT
.......................................................................................................40
Section 8.01 Appointment of Agent.
............................................................................40
Section 8.02 Delegation of Duties
.................................................................................40
Section 8.03 Agent may act for Individual Secured Counterparties
........................40 Section 8.04 Exculpatory Provisions.
...........................................................................41
Section 8.05 Notice of Default
.......................................................................................42
Section 8.06 Non-Reliance on Agent and Secured Counterparties
...........................43 Section 8.07 Agent in Individual Capacity
..................................................................43 Section
8.08 Successor Agent
........................................................................................43
Section 8.09 Indemnification
........................................................................................45
ARTICLE IX MISCELLANEOUS
...............................................................................................46
Section 9.01 Notices
.......................................................................................................46
Section 9.02 No Waiver; Cumulative Remedies
.........................................................47 Section 9.03
Amendments and Waivers
......................................................................47 Section
9.04 Successors and Assigns
............................................................................49
Section 9.05 Survival
.....................................................................................................49
Section 9.06 Counterparts
............................................................................................49
Section 9.07 Severability
...............................................................................................50
Section 9.08 Integration
................................................................................................50
Section 9.09 GOVERNING LAW
................................................................................50
Section 9.10 Submission to Jurisdiction; Waivers
......................................................50 Section 9.11 WAIVER OF
JURY TRIAL ...................................................................50
Section 9.12 Confidentiality
..........................................................................................50
Section 9.13 Patriot Act.
................................................................................................51
Section 9.14 Termination of Genco Guaranty and Brunner Island and Montour
Mortgages
.................................................................................51
ARTICLE X AMENDMENT AND RESTATEMENT
................................................................51 Section 10.01
Amendment and Restatement of Existing Common Agreement .........51 Schedules:
Schedule A Initial Secured Counterparties Schedule B ERISA Plans Exhibits:
Exhibit A. Form of Common Agreement Joinder Exhibit B. Form of Secured
Counterparty ISDA Master Agreement Exhibit C. Intentionally Omitted Exhibit D.
Form of Parent Guaranty Exhibit E. Form of Accession Agreement



--------------------------------------------------------------------------------



 
[exhibit101securedenergym004.jpg]
iii Exhibit F. Intentionally Omitted Exhibit G-1. Form of Notice of Threshold
Adjustment – Secured Counterparty Form Exhibit G-2. Form of Notice of Threshold
Adjustment – Company Form Exhibit H-1. Form of Secured Counterparty Exposure
Notification – Secured Counterparty Form Exhibit H-2. Form of Secured
Counterparty Exposure Notification – Company Form Exhibit I-1. Form of Notice of
Secured Counterparty ISDA Agreement Event of Default – Company Form Exhibit I-2.
Form of Notice of Secured Counterparty ISDA Agreement Event of Default – Secured
Counterparty Form Exhibit I-3. Form of Trading Limitation Notice Exhibit I-4.
Form of Trading Limitation Notice Exhibit J-1. Form of Revocation of Trading
Limitation Notice Exhibit J-2. Form of Notice of Cure of Secured Counterparty
ISDA Agreement Event of Default – Company Form Exhibit J-3. Form of Notice of
Cure of Secured Counterparty ISDA Agreement Event of Default – Secured
Counterparty Form Exhibit K-1. Form of Notice of Early Termination Date –
Company Form Exhibit K-2. Form of Notice of Early Termination Date – Secured
Counterparty Form Exhibit L-1. Form of Notice to the Agent of an Early
Termination Date – Company Form Exhibit L-2. Form of Notice to the Agent of an
Early Termination Date – Secured Counterparty Form Exhibit M. Form of Notice to
the Secured Counterparties of an Early Termination Date Exhibit N-1. Form of
Vote Request – Company Form Exhibit N-2. Form of Vote Request – Secured
Counterparty Form Exhibit N-3. Form of Vote Notice Exhibit O. Form of Secured
Counterparty Confirmation of Eligible Collateral Posting



--------------------------------------------------------------------------------



 
[exhibit101securedenergym005.jpg]
AMENDED AND RESTATED COMMON AGREEMENT dated as of December 15, 2015 (this
“Agreement”), among TALEN ENERGY MARKETING, LLC (formerly known as PPL
EnergyPlus, LLC), a Pennsylvania limited liability company (the “Company”),
TALEN ENERGY SUPPLY, LLC (formerly known as PPL Energy Supply, LLC), a Delaware
limited liability company (the “Parent”), as a Guarantor, BRUNNER ISLAND, LLC
(formerly known as PPL Brunner Island, LLC), a Delaware limited liability
company (“Brunner Island”), MONTOUR, LLC (formerly known as PPL Montour, LLC), a
Delaware limited liability company (“Montour”), WILMINGTON TRUST, NATIONAL
ASSOCIATION (as successor by merger to Wilmington Trust, FSB), as agent on
behalf of the Secured Counterparties (together with its permitted successors and
assigns, the “Agent”), and the Secured Counterparties from time to time parties
hereto. RECITALS The Company, the Parent, Brunner Island, Montour, the Agent and
the Secured Counterparties previously entered into that certain Secured Energy
Marketing and Trading Facility Common Agreement, dated as of November 1, 2010
(as heretofore amended, modified and supplemented, the “Existing Common
Agreement”), and certain other agreements to establish a secured energy
marketing and trading facility (the “Facility”). Under the Facility, the Company
and the Secured Counterparties may from time to time enter into transactions
involving the purchase and sale of electrical energy, generating capacity, fuel
and other energy related commodities and other Energy Transactions pursuant to
the Secured Counterparty ISDA Agreements; and under each Parent Guaranty, the
Parent guarantees to the applicable Secured Counterparty a portion of the
Company’s payment obligations under the Secured Counterparty ISDA Agreement with
such Secured Counterparty; under the Genco Guaranty, Brunner Island and Montour
have previously jointly and severally guaranteed up to $800,000,000 of the
Company’s payment obligations in respect of all Secured Counterparty ISDA
Agreements and the Company’s payment obligations to the Agent under the Facility
Documents; Brunner Island previously entered into the Brunner Island Mortgage in
order to secure its obligations under the Genco Guaranty and certain other
obligations; and, Montour previously entered into the Montour Mortgage in order
to secure its obligations under the Genco Guaranty and certain other
obligations. The Company has provided the Secured Counterparties with certain
other collateral with respect to obligations under the Existing Common
Agreement; the liens of the Brunner Island and Montour Mortgage have been
released in accordance with the Existing Common Agreement and the Genco Guaranty
has been terminated in accordance with its terms and Brunner Island and Montour
have been released from their obligations thereunder. The parties intend that
the Company’s obligations under the Facility Documents be secured pursuant to
the Collateral Agreement (as defined below), and to confirm the same, the



--------------------------------------------------------------------------------



 
[exhibit101securedenergym006.jpg]
2 Agent will become a party to the Intercreditor Agreement and become a Secured
Debt Representative thereunder on behalf of the Secured Counterparties. The
parties wish to amend and restate the Existing Common Agreement in order to,
among other things, confirm the termination of the Genco Guaranty and the
release, satisfaction and discharge of the Brunner Island Mortgage and the
Montour Mortgage, to reflect the provision of additional collateral for the
benefit of the Secured Counterparties in accordance with the Collateral
Agreement referred to below and subject to the Intercreditor Agreement, and to
reconstitute the Facility as agreed below. This Agreement contains
representations and warranties and covenants common to all Energy Transactions
under the Facility, and provisions defining the role of the Agent and its
relationship with the Secured Counterparties. In consideration of the foregoing,
the parties do hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01
Definitions. “Adjusted Aggregate Facility Utilization” means, for any Valuation
Date, the sum of each Adjusted Individual Facility Utilization for that
Valuation Date for all Secured Counterparties. “Adjusted Facility Limit” has the
meaning set forth in Section 7.04(b). “Adjusted Individual Facility Utilization”
means, for any Valuation Date and for each Secured Counterparty: (a) subject to
Section 2.03(b): (i) the Individual Facility Utilization for such Secured
Counterparty as of such Valuation Date multiplied by (ii) the lesser of one and
the result of (A) the Facility Limit (including as adjusted in accordance with
Sections 2.03(c), 2.05 and 7.04 and solely for purposes of this definition, as
adjusted in accordance with Section 2.03(b)) divided by (B) the sum of the
Individual Facility Utilization for all Secured Counterparties (taking into
account, when applicable, any increases to Individual Facility Utilizations as a
result of CT Decreases for all CTD Secured Counterparties) other than any
Terminated Secured Counterparty; provided, that, if the Counterparty Threshold
for any Secured Counterparty will decrease effective as of such Valuation Date
pursuant to Section 2.02 as a result of a Threshold



--------------------------------------------------------------------------------



 
[exhibit101securedenergym007.jpg]
3 Modification and the fraction determined under clause (ii) above (after giving
effect to such decrease and any similar decreases with respect to any other
Secured Counterparty) would be less than one (referred to as the
“Overutilization Condition”), then, for such Valuation Date and each Valuation
Date thereafter until the Overutilization Condition is no longer true, the
following shall apply: (1) such Secured Counterparty shall be considered a “CTD
Secured Counterparty”; (2) the amount of such decrease, together with the amount
of any further decreases effective during such period, shall be considered a “CT
Decrease”; and (3) the Adjusted Individual Facility Utilization for each CTD
Secured Counterparty shall be determined utilizing the amount of its
Counterparty Threshold in effect immediately prior to giving effect to such CT
Decrease; provided, however, that, if the Facility Limit exceeds the sum of the
amount determined in clause (ii)(B) above (as calculated without giving effect
to any CT Decrease) (such excess, the “CTD Facility Limit Excess”), then the
Adjusted Individual Facility Utilization for each CTD Secured Counterparty will
be increased pro rata based on the amount by which such CTD Secured
Counterparty’s Individual Facility Utilization (calculated after giving effect
to the CT Decrease) exceeds its respective Adjusted Individual Facility
Utilization (as initially calculated above without giving effect to any CT
Decrease), but shall in no event exceed such CTD Secured Counterparty’s Facility
Threshold. “Adjusted Obligations” means, with respect to each Secured
Counterparty and any time any proceeds are distributed under Section 7.05, the
greater of zero and the result of the following: (i) all Obligations then owed
to such Secured Counterparty; less (ii) the sum of: (x) such Secured
Counterparty’s Counterparty Threshold as of the Relevant Valuation Date for such
Secured Counterparty; plus (y) such Secured Counterparty’s Bilateral Collateral
Entitlement as of the Relevant Valuation Date or, if the Posted Credit Support
is greater than the Bilateral Collateral Entitlement, the Posted Credit Support
as of such Relevant Valuation Date posted to such Secured Counterparty;
provided, that, if such Secured Counterparty is a CTD Secured Counterparty as of
such Relevant Valuation Date, then (A) the calculations set forth in clause (ii)
above shall utilize the Counterparty Threshold without giving effect to any CT
Decrease, and (B) such CTD Secured Counterparty’s Adjusted Obligations will be
increased by the amount of any increase to such CTD Secured Counterparty’s
Adjusted Individual Facility Utilization pursuant to the final proviso in the
definition of “Adjusted Individual Facility Utilization”.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym008.jpg]
4 “Affected Party” has the meaning given to such term in the Secured
Counterparty ISDA Agreements. “Affiliate” means, with respect to a Person, any
other Person who is directly or indirectly controlling, controlled by or under
common control with such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through the ownership of stock or its equivalent, by contract or
otherwise. “Agent” has the meaning set forth in the Preamble of this Agreement.
“Aggregate Capacity” means the total aggregate amount of electric generating
capacity, as measured in megawatts, of all power generation facilities that
constitute Collateral owned by the Company or any Affiliate of the Company at
the time of such determination; provided, however, that in the event that a
facility is not one hundred percent (100%) owned by the Company or an Affiliate
of the Company, the Aggregate Capacity attributable to such facility shall be
reduced pro rata based on the portion of such facility owned by the Company or
its Affiliates. “Agreement” has the meaning set forth in the Preamble hereof.
“Automatic Threshold Adjustment” means, with respect to any Secured
Counterparty, any reduction or increase in its Counterparty Threshold or
Facility Threshold that occurs as a result of the operation of the applicable
Secured Counterparty ISDA Agreement (in existence on the date of this Agreement
or the date such Secured Counterparty becomes a party to this Agreement),
including any such change that results from any downgrade in the ratings
assigned by any Rating Agency to any Credit Party or that arises as a result of
the occurrence of an Event of Default or Termination Event under (and as defined
in) the applicable Secured Counterparty ISDA Agreement. An “Automatic Threshold
Adjustment” shall not be a Threshold Modification. “Bilateral Collateral
Entitlement” means, with respect to each Secured Counterparty and any time any
proceeds are distributed under Section 7.05, the result of (a) such Secured
Counterparty’s Secured Counterparty Exposure as of the Relevant Valuation Date,
less (b) such Secured Counterparty’s Adjusted Individual Facility Utilization as
of the Relevant Valuation Date, less (c) such Secured Counterparty’s
Counterparty Threshold, in each case, as of the Relevant Valuation Date.
provided, that, if such Secured Counterparty is a CTD Secured Counterparty as of
such Relevant Valuation Date, then (A) the calculation of the Bilateral
Collateral Entitlement shall utilize the Counterparty Threshold without giving
effect to any CT Decrease, and (B) such CTD Secured Counterparty’s Bilateral
Collateral Entitlement will be decreased by the amount of any increase



--------------------------------------------------------------------------------



 
[exhibit101securedenergym009.jpg]
5 to such CTD Secured Counterparty’s Adjusted Individual Facility Utilization
pursuant to the final proviso to the definition of “Adjusted Individual Facility
Utilization”. “Brunner Island Mortgage” means the Open-End Mortgage, Security
Agreement and Fixture Filing dated as of October 26, 2010 from Brunner Island to
the Agent relating to Brunner Island’s interest in the Brunner Island Generating
Station located in York County, Pennsylvania. “Business Day” means a day on
which commercial banks are open for business (including dealings in foreign
exchange and foreign currency deposits) in New York City. “Brunner Island” has
the meaning set forth in the Preamble of this Agreement. “CERCLA” has the
meaning set forth Section 4.02(k)(i)(C). “Collateral” shall have the meaning
ascribed to it in the Intercreditor Agreement. “Collateral Agreement” means the
Guarantee and Collateral Agreement dated as of June 1, 2015 among the Parent,
the Subsidiaries of the Parent party thereto and Citibank, N.A., as Collateral
Trustee. “Collateral Parties” shall mean Parent and the Subsidiary Guarantors.
“Collateral Security Documents” shall mean the “Security Documents” as defined
in the Intercreditor Agreement. “Collateral Trustee” shall have the meaning
specified in the Intercreditor Agreement. “Common Agreement Joinder” means a
Common Agreement Joinder substantially in the form of Exhibit A. “Company” has
the meaning set forth in the Preamble of this Agreement. “Confirmation” has the
meaning given to such term in the applicable Secured Counterparty ISDA
Agreement. “Corporation” means a corporation, association, company, joint stock
company, limited liability company, partnership or business trust. “Counterparty
Threshold” has the meaning given to such term in the Secured Counterparty ISDA
Agreements and for purposes of this Agreement shall be deemed to be the amount
notified to the Agent in accordance with Section 2.02. “Credit Parties” means
the Company and the Parent for purposes of this Agreement. For purposes of the
Accession Agreement contemplated by Exhibit E hereto, “Credit Parties” shall
have the meaning set forth in the Intercreditor Agreement.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym010.jpg]
6 “Credit Support Annex” means, with respect to any Secured Counterparty ISDA
Agreement, the Credit Support Annex contained in the related Schedules and
Annexes. “Cross Termination Event” has the meaning set forth in Section 6.02(a).
“CT Decrease” has the meaning set forth in the definition of Adjusted Individual
Facility Utilization. “CTD Facility Limit Excess” has the meaning set forth in
the definition of Adjusted Individual Facility Utilization. “CTD Secured
Counterparty” has the meaning set forth in the definition of Adjusted Individual
Facility Utilization. “Default” means any occurrence, circumstance or event, or
any combination thereof, which, with the lapse of time or the giving of notice,
or both, would constitute an Event of Default. “Early Termination Date” means,
with respect to any Secured Counterparty and Secured Counterparty ISDA
Agreement, the Early Termination Date designated or occurring thereunder that
results in the termination of all Energy Transactions then outstanding under
such Secured Counterparty ISDA Agreement. “Effective Date” means December 15,
2015, or such other date as the Credit Parties, the Agent and the Initial
Secured Counterparties shall agree. “Eligible Collateral” has, with respect to
any Secured Counterparty, the meaning set forth in the applicable Secured
Counterparty ISDA Agreement. “Energy Transaction” means an “Energy Transaction”
as such term is defined in the Secured Counterparty ISDA Agreements. “Energy
Transaction Date” has the meaning set forth in Section 3.02. “Environmental
Claims” shall mean any administrative, regulatory or judicial actions, suits,
demands, demand letters, directives, claims, liens, notices of noncompliance or
violation, investigations and/or adjudicatory proceedings relating to
noncompliance with, or liability arising under, Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereafter,
“Claims”), including, without limitation, (a) any Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any Environmental Law and (b) any Claims by
any third party arising out of or relating to the presence of, or exposure to,
Hazardous Materials. “Environmental Law” shall mean any applicable Federal,
state, foreign or local statute, law, rule, regulation, ordinance, code and rule
of common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to



--------------------------------------------------------------------------------



 
[exhibit101securedenergym011.jpg]
7 the protection of the environment or human health or safety (as such relates
to exposure to Hazardous Materials) or Hazardous Materials. “ERISA” shall mean
the U.S. Employee Retirement Income Security Act of 1974, as amended from time
to time, and the regulations promulgated and rulings issued thereunder. “ERISA
Affiliate” shall mean any person that would be deemed at any relevant time to be
a single employer or otherwise aggregated with any Credit Party or any of such
Credit Party’s Subsidiaries under Section 414(b) or (c) of the Code or Section
4001 of ERISA, or for purposes of Section 412 of the Code, under Section 414(m)
or (o) of the Code. “ERISA Event” shall mean any one or more of the following:
(a) any Reportable Event; (b) the filing of a notice of intent to terminate any
Plan, if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, the filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan or the termination of any Plan under Section
4041(c) of ERISA; (c) the institution of proceedings, or the occurrence of an
event or condition which would reasonably be expected to constitute grounds for
the institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (d) the
failure to make a required contribution to any Plan that would reasonably be
expected to result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of the Code or Section 303 or 4068 of
ERISA, or the arising of such a lien or encumbrance; the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; or the filing of any request for or receipt of a minimum
funding waiver or an extension of any amortization period under Section 412 of
the Code with respect to any Plan, or that such filing may be made; (e) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 303(i)(4) or Section 430(i)(4) of the Code; (f) the failure
to make any required contribution to a Multiemployer Plan; the complete or
partial withdrawal of any Credit Party or any of such Credit Party’s
Subsidiaries or any ERISA Affiliate from a Multiemployer Plan; the
reorganization or insolvency under Title IV of ERISA of any Multiemployer Plan;
or notification that a Multiemployer Plan is in “endangered” or “critical”
status within the meaning of Section 305 of ERISA or Section 412 of the Code;
(g) any Credit Party or any of such Credit Party’s Subsidiaries or any ERISA
Affiliate ceases operations at a facility so as to become subject to the
provisions of Section 4062(e) of ERISA or withdraw as a substantial employer so
as to become subject to the



--------------------------------------------------------------------------------



 
[exhibit101securedenergym012.jpg]
8 provisions of Section 4063(a) of ERISA or ceases making contributions to any
Plan subject to Section 4064(a) of ERISA; (h) any Credit Party or any of such
Credit Party’s Subsidiaries of any ERISA Affiliates incurs liability under
Section 4069 or 4212(c) of ERISA; or (i) any Credit Party or any of such Credit
Party’s Subsidiaries have incurred with respect to a Plan or any Multiemployer
Plan a material tax under Chapter 43 of the Code or a material civil penalty
under Section 409, 502(i) or 502(l) of ERISA. “Event of Default” has the meaning
set forth in Section 6.01. “Extension Date” has the meaning set forth in Section
2.05(a). “Extension Term” has the meaning set forth in Section 2.05(a).
“Facility” has the meaning set forth in the Recitals. “Facility Documents” means
this Agreement and the Parent Guaranty. “Facility Limit” means the Initial
Facility Limit, as adjusted pursuant to Section 2.03(c), 2.05 and/or 7.04 of
this Agreement (but without giving effect to any adjustments pursuant to Section
2.03(b)). “Facility Threshold” for each Secured Counterparty has the meaning
given to such term in the applicable Secured Counterparty ISDA Agreement and for
purposes of this Agreement shall be deemed to be the amount notified to the
Agent in accordance with Section 2.02 and the other provisions of this
Agreement. “Fee Letter” has the meaning set forth in Section 5.01(g). “Final
Notification Time” means 12:00 noon, New York City time, on a Business Day.
“Fourth Level Obligations” means, with respect to each Secured Counterparty, the
amount, if any, by which: (i) such Secured Counterparty’s Adjusted Obligations,
exceed (ii) such Secured Counterparty’s Third Level Obligations distributed in
accordance with Section 7.05(c). “GAAP” means United States generally accepted
accounting principles applied on a consistent basis. “Genco Guaranty” means the
joint and several guaranty made by Brunner Island and Montour in connection with
the Facility.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym013.jpg]
9 “Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator, with authority to bind a party at law.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, or asbestos containing materials; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited or regulated by any Environmental Law. “Indebtedness” shall
have the meaning assigned to it in the Primary Credit Facility. “Indemnitee” has
the meaning given such term in Section 5.04(a). “Individual Facility
Utilization” means, for any Valuation Date and for each Secured Counterparty,
the lesser of (a) such Secured Counterparty’s Facility Threshold and (b) an
amount equal to the excess, if any, of the Secured Counterparty Exposure of such
Secured Counterparty for that Valuation Date over such Secured Counterparty’s
Counterparty Threshold. “Initial Aggregate Capacity” shall be 12,442 megawatts.
“Initial Facility Limit” shall be $1,300,000,000. “Initial Notification Time”
means 10:00 a.m., New York City time, on a Business Day. “Initial Secured
Counterparties” means the Secured Counterparties that are parties to this
Agreement on the Effective Date and that are identified in Schedule A. “Initial
Term” has the meaning given such term in Section 2.05(a). “Intercreditor
Agreement” means the Collateral Trust and Intercreditor Agreement, dated as of
June 1, 2015, among Parent, the Subsidiary Guarantors party thereto and
Citibank, N.A., as Collateral Trustee thereunder and the other parties from time
to time party thereto. “Interest Rate Protection Agreements” means any agreement
providing for an interest rate swap, cap or collar, or any other financial
agreement designed to protect against fluctuations in interest rates. “Internal
Revenue Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym014.jpg]
10 “Liens” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest. “Material Adverse Effect”
means any event or circumstance which has had a material adverse effect on (i)
the business, assets, financial condition or results of operations, in each
case, of the Credit Parties and the Subsidiary Guarantors, taken as a whole,
(ii) the rights and remedies, taken as a whole, of the Agent, the Collateral
Trustee and the Secured Counterparties under the Collateral Security Documents
or (iii) the ability of the Credit Parties and the Subsidiary Guarantors, taken
as a whole, to perform their payment obligations under the Collateral Security
Documents. “Mid-Exposure” means, with respect to any Valuation Date, the average
of the final valuation of Secured Counterparty Exposure provided by the Company
with respect to such Valuation Date and the valuation of Secured Counterparty
Exposure provided by the Secured Counterparty with respect to such Valuation
Date. “Montour” has the meaning set forth in the Preamble of this Agreement.
“Montour Mortgage” means the Open-End Mortgage, Security Agreement and Fixture
Filing dated as of October 26, 2010 from PPL Montour to the Agent relating to
PPL Montour’s interest in the Montour Generating Station located near
Washingtonville, Pennsylvania. “Mortgaged Property” shall have the meaning
ascribed to it in the Intercreditor Agreement. “Multiemployer Plan” means any
multiemployer plan as defined in Section 4001(a)(3) of ERISA, which is
contributed to by (or to which there is or may be an obligation to contribute
of) any Credit Party or any of such Credit Party’s Subsidiaries or with respect
to which any Credit Party or any of such Subsidiaries has had any liability
(including on account of an ERISA Affiliate). “Non-Recourse Debt” shall have the
meaning assigned to it in the Primary Credit Facility. “Notice of Early
Termination Date” has the meaning set forth in Section 6.05(d). “Obligations”
means all obligations owed to any Secured Counterparty or the Agent under the
relevant Secured Counterparty ISDA Agreements or the Facility Documents. “OFAC”
means the U.S. Department of the Treasury’s Office of Foreign Assets Control.
“Parent” has the meaning set forth in the Preamble of this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym015.jpg]
11 “Parent Guaranty” means each guaranty by the Parent to a Secured Counterparty
of all or a portion of the Company’s payment obligations under the Secured
Counterparty ISDA Agreement with such Secured Counterparty, substantially in the
form of Exhibit D. “Parent’s Rating” means the senior unsecured long-term debt
rating of the Parent (without giving effect to any third party credit
enhancement) from a Rating Agency. “Patriot Act” has the meaning set forth in
Section 9.13. “PBGC” means the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all of its functions under ERISA. “Person” means an
individual, a corporation, a partnership, an association, a limited liability
company, a trust or an unincorporated association or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof. “Plan” shall mean an “employee benefit plan” as defined
in Section 3 of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA maintained or contributed to by any Credit Party or any of such
Subsidiaries or with respect to which any Credit Party or any of such
Subsidiaries has had any liability (including on account of an ERISA Affiliate).
“Posted Credit Support” has the meaning set forth in the Secured Counterparty
ISDA Agreement. “Primary Credit Facility” shall mean the $1,850,000,000 Credit
Agreement dated as of June 1, 2015 among the Parent, Citibank, N.A., as
administrative agent and as collateral trustee and each lender and each issuing
lender from time to time party thereto, as amended, amended and restated,
supplemented or otherwise modified from time to time, or any successor or
substitute agreement that is the Parent’s primary credit facility. “Rating
Agency” means any of Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc., or Moody’s Investors Service, Inc., or in any
case its respective successor, or absent any such successor, any such nationally
recognized statistical rating organization as the Parent and the Required
Secured Counterparties may select. “Relevant Valuation Date” means, with respect
to each Secured Counterparty and any time proceeds are distributed under Section
7.05, the Valuation Date for which the notice delivered by the Agent under
Section 2.03(a) has most recently been issued to such Secured Counterparty prior
to such time. “Reportable Event” shall mean an event described in Section
4043(c) of ERISA with respect to a Plan that is subject to Title IV of ERISA
other than those events as to which the 30-day notice period is waived under
applicable regulations. “Required Secured Counterparties” means, at any time,
the Secured Counterparties whose combined Voting Interest is greater than 50% of
the aggregate Voting



--------------------------------------------------------------------------------



 
[exhibit101securedenergym016.jpg]
12 Interests as of the Final Notification Time on the second Business Day prior
to the date on which the determination is made pursuant to this Agreement or the
relevant Facility Document, as applicable, provided that (i) if any Secured
Counterparty shall cease to have been a party to this Agreement at the time at
which such determination is made, then the Required Secured Counterparties shall
be determined without regard to such former Secured Counterparty, based on
Voting Interest of the remaining Secured Counterparties as of the Final
Notification Time on such second prior Business Day and (ii) for the purposes of
determining the “Required Secured Counterparties”, if at such time the aggregate
Voting Interests of all Secured Counterparties is zero, then the Required
Secured Counterparties shall mean all Secured Counterparties. “Responsible
Officer” means, as to any Person, the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of such Person.
“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of comprehensive territorial Sanctions (currently, Crimea, Cuba,
Iran, North Korea, Sudan, and Syria). “Sanctioned Person” shall mean, at any
time, any Person listed in any Sanctions- related list of designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or by the United Nations Security
Council, the European Union or any European Union member state. “Sanctions”
shall mean applicable economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom. “SEC” means the Securities and Exchange Commission, or any
successor thereto. “Second Notification Time” means 11:00 a.m., New York City
time, on a Business Day. “Secured Counterparty” means a party to this Agreement
(including a party that has executed a Common Agreement Joinder) with whom the
Company may enter into one or more Energy Transactions under the Facility
pursuant to this Agreement and such party’s Secured Counterparty ISDA Agreement;
provided, that, neither the Company nor any of its Affiliates may be a Secured
Counterparty. “Secured Counterparty Exposure” means for any Valuation Date and
with respect to each Secured Counterparty, (i) prior to the occurrence of an
Early Termination Date in respect of such Secured Counterparty ISDA Agreement,
the amount, if any, that would be payable to the Secured Counterparty by the
Company (expressed as a positive number or zero) pursuant to Section
6(e)(ii)(2)(A) of such Secured Counterparty ISDA Agreement if all Energy
Transactions under such Secured Counterparty ISDA Agreement were being
terminated as of the Valuation Time with respect to such Valuation Date (it
being understood, for the avoidance of doubt, that if any amount payable under
such Section 6(e)(ii)(2)(A) would be payable by the Secured Counterparty to the
Company, then the Secured Counterparty Exposure will be zero); and



--------------------------------------------------------------------------------



 
[exhibit101securedenergym017.jpg]
13 (ii) after the occurrence of an Early Termination Date in respect of such
Secured Counterparty ISDA Agreement, the amount of the Termination Payment, if
any, due and owing to the Secured Counterparty under such Secured Counterparty
ISDA Agreement as determined in accordance with the terms of the Secured
Counterparty ISDA Agreement. “Secured Counterparty ISDA Agreement” means, with
respect to any Secured Counterparty, the ISDA Master Agreement entered into by
such Secured Counterparty with the Company in accordance with Section 2.04,
including the related Schedules and Annexes (including the Credit Support Annex)
thereto (substantially in the form of Exhibit B hereto) and the Confirmation for
each Energy Transaction to which such Secured Counterparty is a party together
with any modification thereto to the extent such modifications are not
inconsistent with the terms hereof. “Secured Debt Representative” shall have the
meaning set forth in the Intercreditor Agreement, and with respect to the
Obligations hereunder, shall mean the Agent. “Significant Subsidiary” shall mean
any Subsidiary that would be a “significant subsidiary” as defined in Article 1,
Rule 1-02 of Regulation S-X, as such Regulation is in effect on the date of this
Agreement. “Subsidiary” means any Corporation, a majority of the outstanding
Voting Stock of which is owned, directly or indirectly, by the Parent or one or
more other Subsidiaries of the Parent. “Subsidiary Guarantors” shall have the
meaning ascribed thereto in the Intercreditor Agreement, but shall exclude any
Immaterial Subsidiary and any Excluded Subsidiary (in each case as such terms
are defined in the Credit Agreement referred to in the Intercreditor Agreement).
“Synthetic Lease” means any synthetic lease, tax retention operating lease, off-
balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP. “Terminated Secured
Counterparty” has the meaning set forth in Section 2.03(b)(i). “Termination
Payment” means the amount, if any, payable to the Secured Counterparty under the
applicable Secured Counterparty ISDA Agreement upon a termination (whether as a
result of the occurrence of an event of default or other termination event) of
the Energy Transactions outstanding under such Secured Counterparty ISDA
Agreement, including any “Settlement Amount” or “Termination Payment” (as
defined in such agreement) and any accrued and unpaid interest thereon.
“Termination Valuation Date” means, with respect to any notice of designation of
an Early Termination Date delivered by a Secured Counterparty pursuant to
Section 2.03(b), either:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym018.jpg]
14 (a) if such notice is delivered on a Valuation Date prior to the Second
Notification Time, the Valuation Date on which such notice is delivered; or (b)
in all other cases, the next Valuation Date occurring after such notice is
delivered. “Third Level Obligations” means, with respect to each Secured
Counterparty, the lesser of: (a) such Secured Counterparty’s Adjusted Individual
Facility Utilization as of the Relevant Valuation Date (calculated in accordance
with Section 2.03(b)), and (b) such Secured Counterparty’s Adjusted Obligations.
“Threshold Amount” shall mean $250,000,000. “Threshold Modification” means, with
respect to any Secured Counterparty, any modification or amendment to its
Counterparty Threshold or Facility Threshold agreed to by the Company and any
Secured Counterparty following the Effective Date or the date that the Secured
Counterparty became a party to this Agreement, but for the avoidance of any
doubt, shall not include an Automatic Threshold Adjustment. “Trading Limitation
Notice” has the meaning set forth in Section 6.05(b). “Valuation Date” means
each Business Day. “Valuation Time” means, for each Valuation Date, the close of
business on the Business Day before such Valuation Date. “Voting Interest”
means, with respect to any Secured Counterparty at any time, (x) if there are no
Energy Transactions in effect between such Secured Counterparty and the Company
at such time and such Secured Counterparty is not a Terminated Secured
Counterparty, zero; (y) if such Secured Counterparty is a Terminated Secured
Counterparty, its Adjusted Individual Facility Utilization at such time; and (z)
if there are any Energy Transactions in effect between such Secured Counterparty
and the Company at such time, the greater of (i) such Secured Counterparty’s
Adjusted Individual Facility Utilization and (ii) 50% of its Facility Threshold
at such time. “Voting Stock” means stock (or other interests) of a Corporation
having ordinary voting power for the election of directors, managers or trustees
thereof, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency. “Wholly-Owned Subsidiary” means,
with respect to any Person at any date, any Subsidiary of such Person all of the
Voting Stock of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym019.jpg]
15 Section 1.02 Rules of Interpretation and Construction. (a) The singular
includes the plural and the plural includes the singular. The definitions of
terms apply equally to the singular and plural forms of the terms defined. (b) A
reference to a law, regulation or rule includes any amendment or modification to
such law, regulation or rule, and all regulations and rulings promulgated
thereunder. (c) A reference to a Person includes its permitted successors,
permitted replacements and permitted assigns. (d) The words “include,”
“includes” and “including” are not limiting. (e) A reference in this Agreement
to an Article, Section, Exhibit, Schedule, Annex or Appendix is to the Article,
Section, Exhibit, Schedule, Annex or Appendix of this Agreement unless otherwise
indicated. In the event of any conflict between the provisions of this Agreement
(exclusive of the Exhibits, Schedules, Annexes and Appendices thereto) and any
Exhibit, Schedule, Annex or Appendix thereto, the provisions of this Agreement
shall control. (f) References to any document, instrument or agreement (a) shall
include all exhibits, schedules, annexes and other attachments thereto, (b)
shall include all documents, instruments or agreements issued or executed in
replacement thereof, and (c) shall mean such document, instrument or agreement,
or replacement or predecessor thereto, as amended, amended and restated,
modified and supplemented from time to time and in effect at any given time. (g)
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to such document as a whole and not to any
particular provision of such document. (h) Any reference to a time of day shall
be deemed to be a reference to the local prevailing time in New York City, New
York. (i) Unless the context otherwise requires, whenever any statement is
qualified by “to the best knowledge of” or “known to” (or a similar phrase) any
Person that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym020.jpg]
16 ARTICLE II THE FACILITY Section 2.01 Energy Transactions. The Company and
each Secured Counterparty may, but are not required to, enter into Energy
Transactions from time to time under the terms of this Agreement and the
applicable Secured Counterparty ISDA Agreement, and in the event that the
Company and such Secured Counterparty so agree to enter into such Energy
Transactions, each such Energy Transaction shall be subject to the terms of the
Facility Documents and the applicable Secured Counterparty ISDA Agreement. This
Agreement and the other Facility Documents are intended to provide credit
support for the obligations of the Company to the Secured Counterparties under
the respective Secured Counterparty ISDA Agreements. Section 2.02 Individual
Thresholds and Common Facility Limit. In connection with the Facility
contemplated by this Agreement: (a) the Company and each Secured Counterparty
shall agree on an individual basis in each separate Secured Counterparty ISDA
Agreement to an individual unsecured credit limit for the Company as reflected
in the definition of “Counterparty Threshold” and an additional individual
credit limit for the Company, to be secured by the Collateral, as reflected in
the definition of “Facility Threshold”; (b) the Company shall post Eligible
Collateral on a separate basis to each Secured Counterparty on the terms set
forth in the applicable Secured Counterparty ISDA Agreement; and (c) the Parent
shall execute a Parent Guaranty in favor of each Secured Counterparty to
guarantee the Company’s payment obligations under the Secured Counterparty ISDA
Agreement with such Secured Counterparty in an amount equal to the sum of the
respective Counterparty Threshold and Facility Threshold (and such other amounts
as are specified in the form of such guaranty attached as Exhibit D). The
Company and each Secured Counterparty shall notify the Agent of the respective
Facility Threshold and Counterparty Threshold applicable to each Secured
Counterparty upon the execution of the Secured Counterparty ISDA Agreement with
such Secured Counterparty. Each Secured Counterparty (in the form attached
hereto as Exhibit G-1) and the Company (in the form attached hereto as Exhibit
G-2) shall promptly notify the Agent (with a copy to the other party) of any
Threshold Modification or any Automatic Threshold Adjustment. Any modification
or amendment of a Facility Threshold or a Counterparty Threshold notified
pursuant to this Section 2.02 shall, for purpose of this Agreement, become
effective (i) as of the Valuation Date such notice is delivered to the Agent if
such notice is delivered at or prior to the Second Notification Time and (ii) in
all other cases, on the Valuation Date following the Valuation Date on which
such notice is delivered to the Agent. Section 2.03 Notification of Secured
Counterparty Exposure, Determination of Adjusted Individual Facility Utilization
and Adjustments to Facility Limit. (a) Each of the Company and each Secured
Counterparty shall calculate the respective Secured Counterparty Exposure for
all Energy Transactions between the Company and such Secured Counterparty on
each Valuation Date and shall promptly notify the other party and the Agent (in
the form attached hereto as Exhibit H-1 with respect to a Secured Counterparty
or in the form attached hereto as Exhibit H-2 with respect to the Company) of
its calculation by no later than the Initial Notification Time on such Valuation
Date. If there is a



--------------------------------------------------------------------------------



 
[exhibit101securedenergym021.jpg]
17 difference between the calculations of the Company and the respective Secured
Counterparty with respect to such Secured Counterparty Exposure, the parties
shall endeavor to agree on a mutually acceptable valuation; provided, that, in
the event that the Company and such Secured Counterparty are unable to agree on
the calculation of the Secured Counterparty Exposure by the Second Notification
Time on such Valuation Date, then for the purposes of determining the Individual
Facility Utilization the Secured Counterparty Exposure with respect to such
Secured Counterparty shall be deemed to be the Mid-Exposure. The Company shall,
and each Secured Counterparty may, notify the Agent (with a copy to the other
party) of the Secured Counterparty Exposure calculated as provided in the
previous sentence no later than the Second Notification Time on such Valuation
Date if applicable. The Agent shall notify each Secured Counterparty and the
Company by the Final Notification Time on each Valuation Date of the respective
Adjusted Individual Facility Utilization for such Secured Counterparty, the
Counterparty Threshold applicable to such Secured Counterparty and, at any time
at which the Adjusted Aggregate Facility Utilization exceeds 70% of the Facility
Limit as in effect at such time, both the Adjusted Aggregate Facility
Utilization and the total of all Termination Payments then due and owing and
that have been notified to the Agent pursuant to this Section 2.03(a); provided,
that, (i) if on any Valuation Date neither the Company nor the applicable
Secured Counterparty notifies the Agent of the Secured Counterparty Exposure for
such Secured Counterparty in accordance with this Section 2.03(a), then the
Agent shall calculate the Adjusted Individual Facility Utilization for such
Secured Counterparty using the applicable Secured Counterparty Exposure, if any,
that was last reported prior to such date; (ii) if on any Valuation Date either
the Company or the applicable Secured Counterparty fails to notify the Agent of
the Secured Counterparty Exposure for such Secured Counterparty in accordance
with the first sentence of this Section 2.03(a), then the Agent shall calculate
the Adjusted Individual Facility Utilization for such Secured Counterparty using
only the applicable Secured Counterparty Exposure, if any, that was reported by
the party that did notify the Agent in accordance with this Section 2.03(a);
(iii) if on any Valuation Date both the Company and the applicable Secured
Counterparty provide separate and different valuations for the Secured
Counterparty Exposure for such Secured Counterparty to the Agent and such
parties have not reconciled such valuations prior to the Second Notification
Time, then the Agent shall calculate the Adjusted Individual Facility
Utilization for such Secured Counterparty using the Mid-Exposure for such
Secured Counterparty Exposure; and (iv) if at any time, the Agent does not
provide notice to the Company and a Secured Counterparty of the Adjusted
Individual Facility Utilization, then the Adjusted Individual Facility
Utilization of that Secured Counterparty shall be deemed to have remained
unchanged since the prior notice thereof from the Agent; and



--------------------------------------------------------------------------------



 
[exhibit101securedenergym022.jpg]
18 provided, further, that any Secured Counterparty Exposure resulting from any
Energy Transaction entered into by the Company and a Secured Counterparty in
breach of Section 6.05(c)(i) of this Agreement shall be valid as between the
Company and the relevant Secured Counterparty, subject to the limitations in the
last paragraph of Section 6.05(c). In connection therewith, the parties hereto
agree that the Agent shall be deemed to not have any knowledge of such breach
and shall use the Secured Counterparty Exposure reported to it pursuant to this
Section 2.03(a) for all purposes of this Agreement, including (unless and until
the Agent receives notice from a Secured Counterparty of a different Secured
Counterparty Exposure, after receipt of which the Agent shall use such different
Secured Counterparty Exposure) Section 7.05. (b) If any Secured Counterparty or
the Company provides a notice to the Agent in the form of Exhibit K or Exhibit L
hereto, as applicable, then for each Valuation Date after such Termination
Valuation Date: (i) such Secured Counterparty shall be considered a “Terminated
Secured Counterparty”; (ii) such Secured Counterparty’s Adjusted Individual
Facility Utilization for each such Valuation Date shall be deemed to be the
Adjusted Individual Facility Utilization that was determined as of the
Termination Valuation Date in respect of such Secured Counterparty’s Secured
Counterparty ISDA Agreement; and (iii) for each Valuation Date after such
Termination Valuation Date, with respect to each Secured Counterparty that was
not a “Terminated Secured Counterparty” on such Termination Valuation Date its
Adjusted Individual Facility Utilization for each such Valuation Date shall be
deemed to be the Adjusted Individual Facility Utilization as of such Valuation
Date. For purposes of determining the Adjusted Individual Facility Utilization
for each Secured Counterparty other than any Terminated Secured Counterparty,
the Facility Limit shall be deemed to be reduced by the aggregate amount of the
Adjusted Individual Facility Utilization for all Terminated Secured
Counterparties. (c) Without prejudice to any adjustments to the Facility Limit
made pursuant to Section 2.05 and/or 7.04, if the Aggregate Capacity changes
during the Term, the Facility Limit shall be no greater than the amount
specified below opposite the Company’s then current Aggregate Capacity:
Aggregate Capacity (in MWs) Facility Limit 12,000 or more $1,300,000,000 8,000 -
11,999 $1,000,000,000 5,000 - 7,999 $500,000,000 4,999 or less $0



--------------------------------------------------------------------------------



 
[exhibit101securedenergym023.jpg]
19 The Company shall provide notice to the Agent and the Secured Parties of
changes to the Aggregate Capacity and any associated adjustment to the Facility
Limit made pursuant to this Section 2.03(c) in accordance with Section 5.01(h).
Section 2.04 Secured Counterparty ISDA Agreements. (a) Each Secured Counterparty
shall enter into a Secured Counterparty ISDA Agreement (including Schedules and
Annexes) with the Company in substantially the form of Exhibit B, with such
changes and modifications as may be agreed separately by each Secured
Counterparty and the Company (subject to the limitations set forth in clause (b)
below). All Energy Transactions between the Company and such Secured
Counterparty under the Facility shall be entered into under such Secured
Counterparty ISDA Agreement. (b) Modification of any of the following from the
form set forth in Exhibit B (either at the time a Secured Counterparty ISDA
Agreement is entered into or thereafter) shall require the consent of the
Required Secured Counterparties: (i) Definition of “Specified Entity,” with
respect to the Company; (ii) Definition of “Close-Out Amount” for calculation of
payments on Early Termination (or modifications to either such term); and (iii)
Provisions regarding “Cross Default” and “Specified Indebtedness.” (c)
Modification of any of the following definitions from Section 1.01 of this
Agreement and the applicable definition contained in the form of Secured
Counterparty ISDA Agreement contained in Exhibit B shall, in each case, require
the consent of the Company and each Secured Counterparty and, if the rights and
duties of the Agent are affected thereby, the Agent, and notice of any such
modification shall be delivered promptly to the Agent: “Adjusted Obligations,”
“Aggregate Capacity,” “Credit Support Annex,” “Initial Facility Limit,”
“Adjusted Individual Facility Utilization,” “Adjusted Aggregate Facility
Utilization,” “Bilateral Collateral Entitlement,” “Credit Support Annex,” “CT
Decrease,” “CTD Facility Limit Excess,” “CTD Secured Counterparty,” “Threshold
Modification,” “Energy Transaction,” “Facility Limit,” “Final Notification
Time,” “Fourth Level Obligations,” “Initial Aggregate Capacity,” “Individual
Facility Utilization,” “Initial Notification Time,” “Local Business Day,” “Mid
Exposure,” “Relevant Valuation Date,” “Required Secured Counterparties,” “Second
Notification Time,” “Secured Counterparty Exposure,” “Termination Valuation
Date,” “Third Level Obligations,” “Valuation Date,” or “Valuation Time." Section
2.05 Term of Facility. (a) The initial term of the Facility shall commence on
the Effective Date and end on the fifth anniversary of the Effective Date (such
term, the “Initial Term”). On each anniversary of the Effective Date (each such
anniversary, an “Extension Date”), the term of



--------------------------------------------------------------------------------



 
[exhibit101securedenergym024.jpg]
20 the Facility shall be extended automatically for one year (each such one year
extension, an “Extension Term”). Any Secured Counterparty who desires not to
participate in the Facility beyond the Initial Term or any Extension Term shall
so notify the Company and the Agent not later than six months prior to the
applicable Extension Date. Upon the applicable Extension Date, with respect to
any Secured Counterparty that has so notified the Company and the Agent that it
desires not to participate in an extension pursuant to the preceding sentence,
and provided that (i) any Eligible Collateral required to be posted in
accordance with the applicable Secured Counterparty ISDA Agreement after giving
effect to such expiration has been posted and (ii) the Company has delivered a
certificate to the Agent certifying to such non-extension and that such Eligible
Collateral has been posted, the Facility Threshold for such Secured Counterparty
shall be deemed to be zero, the Energy Transactions between the Company and such
Secured Counterparty shall no longer be subject to this Agreement, and, except
as to the agreements and obligations specified in Section 9.05, such Secured
Counterparty shall no longer be a party to this Agreement, and shall no longer
be deemed to be a Secured Counterparty for purposes of the Facility Documents,
but shall continue to be entitled to the benefit of the Parent Guaranty in favor
of such Secured Counterparty with respect to unsecured amounts owing to the
Secured Counterparty under the Secured Counterparty ISDA Agreements; provided
that, the Parent shall be entitled to replace the Parent Guaranty issued to such
Secured Counterparty in connection herewith with a guaranty in substantially
similar form, but revised to reduce the amount of the guarantee cap specified in
Section 2 thereof by the amount of such Secured Counterparty’s secured Facility
Threshold specified in Section 2 (it being understood that such guarantee cap
shall thereafter be equal to the unsecured Counterparty Threshold agreed upon by
the Parent and such Secured Counterparty), on terms to be reasonably agreed upon
by Parent and such Secured Counterparty. (b) If the Company elects to
permanently reduce the Facility Threshold for any Secured Counterparty to zero
pursuant to the Secured Counterparty ISDA Agreement, then provided that (i) any
Eligible Collateral required to be posted in accordance with the Secured
Counterparty ISDA Agreement after giving effect to such reduction in the
Facility Threshold and such release has been posted and (ii) the Company has
delivered a certificate to the Agent certifying as to such reduction in Facility
Threshold to zero and that such Eligible Collateral has been posted, the
Facility Threshold for such Secured Counterparty shall be reduced to zero, and,
except as to the agreements and obligations specified in Section 9.05, such
Secured Counterparty shall no longer be a party to this Agreement, and shall no
longer be deemed to be a Secured Counterparty for purposes of the Facility
Documents. (c) If at any time there are no Energy Transactions outstanding under
any of the Secured Counterparty ISDA Agreements the Company may terminate the
Facility by written notice to the Agent and all Secured Counterparties upon 30
Business Days’ prior notice and, except for those provisions specifically stated
herein to survive termination, this Agreement shall be of no further force and
effect. Section 2.06 Joinder of Additional Counterparties to Common Agreement. A
Person may become a Secured Counterparty by entering into a Common Agreement
Joinder with the Credit Parties and the Agent and by entering into a Secured
Counterparty ISDA Agreement which is consistent with the terms and provisions of
the Facility Documents. The



--------------------------------------------------------------------------------



 
[exhibit101securedenergym025.jpg]
21 Parent shall deliver its Parent Guaranty to such Secured Counterparty
concurrently with entering into the Common Agreement Joinder with such Secured
Counterparty. Section 2.07 Conflicts Between Common Agreement and Secured
Counterparty ISDA Agreements. In the event of any inconsistency or conflict
between the provisions of this Agreement and any Secured Counterparty ISDA
Agreement, the provisions of this Agreement shall prevail; provided, however,
that notwithstanding anything herein to the contrary, any additional covenants,
obligations, duties, representations and warranties in the Secured Counterparty
ISDA Agreements shall be binding upon the parties thereto unless this Agreement
expressly prohibits or overrides such additional provisions. ARTICLE III
EFFECTIVENESS; INDIVIDUAL ENERGY TRANSACTIONS Section 3.01 Effectiveness. This
Agreement shall first become effective upon the Effective Date. Section 3.02
Individual Energy Transactions. As of the date of entry into each Energy
Transaction (each, an “Energy Transaction Date”), the Credit Parties represent
and warrant that all of the representations and warranties contained in Article
IV hereof shall be true and correct on and as of such Energy Transaction Date,
except to the extent they expressly relate to an earlier time and except that
the representations and warranties set forth in Section 4.02(d)(iii) shall be
deemed only to relate to the matters referred to therein on and as of the
Effective Date. ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.01
Representations and Warranties of the Company. The Company represents and
warrants to the Agent and each Secured Counterparty as of the Effective Date
and, except as described in Section 3.02, each Energy Transaction Date, that:
(a) Status. The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
and has the limited liability company authority to make and perform this
Agreement and each other Facility Document to which it is a party. (b)
Authority; No Conflict. The execution, delivery and performance by the Company
of this Agreement and each other Facility Document to which it is a party have
been duly authorized by all necessary limited liability company action and do
not (i) violate any provision of law or regulation, or any decree, order, writ
or judgment applicable to it, (ii) violate any provision of its limited
liability company agreement, or (iii) result in the breach of or



--------------------------------------------------------------------------------



 
[exhibit101securedenergym026.jpg]
22 constitute a default under any indenture or other agreement or instrument to
which the Company is a party. (c) Enforceability. Each of this Agreement and
each other Facility Document to which the Company is a party constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms except to the extent limited by (i)
bankruptcy, insolvency or reorganization laws or by other similar laws relating
to or affecting the enforceability of creditors’ rights generally and by general
equitable principles which may limit the right to obtain equitable remedies
regardless of whether enforcement is considered in a proceeding of law or equity
or (ii) any applicable public policy on enforceability of provisions relating to
contribution and indemnification. (d) Litigation. There is no litigation,
arbitration or administrative proceeding pending or, to the knowledge of the
Company, threatened which would reasonably be expected to materially and
adversely affect the ability of the Company to perform its obligations under
this Agreement or the other Facility Documents to which it is a party or which
questions the validity of this Agreement or the other Facility Documents to
which it is a party. (e) Governmental Approvals. No authorization, consent or
approval from any Governmental Authority is required for the execution, delivery
and performance by the Company of this Agreement or the other Facility Documents
to which it is a party, except such authorizations, consents and approvals as
have been obtained prior to the date hereof and are in full force and effect.
(f) Investment Company Act. The Company is not an “investment company” within
the meaning of the Investment Company Act of 1940. (g) Tax Returns and Payments.
The Company has filed or caused to be filed all Federal, state, local and
foreign income tax returns required to have been filed by it and has paid or
caused to be paid all income taxes shown to be due on such returns except income
taxes that are being contested in good faith by appropriate proceedings and for
which appropriate reserves with respect thereto shall have been set aside in
accordance with GAAP or that would not reasonably be expected to have a Material
Adverse Effect. (h) Compliance with Laws. To the knowledge of the Company, the
Company is in compliance with all applicable laws, regulations and orders of any
Governmental Authority, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws), except to the extent (i) such
compliance is being contested in good faith by appropriate proceedings or (ii)
noncompliance would not reasonably be expected to materially and adversely
affect its ability to perform any of its obligations under this Agreement or any
other Facility Document to which it is a party. (i) No Default. No Default or
Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym027.jpg]
23 Section 4.02 Representations and Warranties of the Parent. The Parent
represents and warrants to the Agent and each Secured Counterparty as of the
Effective Date and, except as described in Section 3.02, each Energy Transaction
Date, that: (a) Status. The Parent is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the limited liability company authority to make and perform
this Agreement and each other Facility Document to which it is a party. (b)
Authority; No Conflict. The execution, delivery and performance by the Parent of
this Agreement and each other Facility Document to which it is a party have been
duly authorized by all necessary limited liability company action and do not (i)
violate any provision of law or regulation, or any decree, order, writ or
judgment applicable to it, (ii) violate any provision of its limited liability
company agreement, or (iii) result in the breach of or constitute a default
under any indenture or other agreement or instrument to which the Parent is a
party. (c) Enforceability. Each of this Agreement and each other Facility
Document to which the Parent is a party constitutes the legal, valid and binding
obligation of the Parent, enforceable against the Parent in accordance with its
terms except to the extent limited by (i) bankruptcy, insolvency or
reorganization laws or by other similar laws relating to or affecting the
enforceability of creditors’ rights generally and by general equitable
principles which may limit the right to obtain equitable remedies regardless of
whether enforcement is considered in a proceeding of law or equity or (ii) any
applicable public policy on enforceability of provisions relating to
contribution and indemnification. (d) Financial Condition. (i) Audited Financial
Statements. The consolidated balance sheet of the Parent and its consolidated
subsidiaries as of December 31, 2014 and the related consolidated statements of
income and cash flows for the fiscal year then ended, reported on by Ernst &
Young, LLP, copies of which have been delivered to each of the Agent and the
Secured Counterparties in the manner contemplated by Section 5.02(a), fairly
present, in conformity with GAAP, the consolidated financial position of the
Parent and its consolidated subsidiaries as of such date and their consolidated
results of operations and cash flows for such fiscal year. (ii) Interim
Financial Statements. The unaudited consolidated balance sheet of the Parent and
its consolidated subsidiaries as of June 30, 2015 and the related unaudited
consolidated statements of income and cash flows for the six months then ended
fairly represent, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in Section 4.02(d)(i), the consolidated
financial position of the Parent and its consolidated subsidiaries as of such
date and their consolidated results of operations and cash flows for such six-
month period (subject to normal year-end audit adjustments).



--------------------------------------------------------------------------------



 
[exhibit101securedenergym028.jpg]
24 (iii) Material Adverse Change. Since June 1, 2015 there has been no change in
the business, assets, financial condition or operations of the Parent and its
consolidated subsidiaries, considered as a whole, that would reasonably be
expected to materially and adversely affect the Parent’s ability to perform any
of its obligations under this Agreement or the other Facility Documents to which
it is a party. (e) Litigation. Except as disclosed in or contemplated by the
Parent’s most recent Annual Report on Form 10-K filed with the SEC, or in any
subsequent Quarterly or Current Report on Form 10-Q or 8-K filed with the SEC,
or otherwise furnished in writing to the Agent and each Secured Counterparty, no
litigation, arbitration or administrative proceeding against the Parent is
pending or, to the Parent’s knowledge, threatened, which would reasonably be
expected to materially and adversely affect the ability of the Parent to perform
any of its obligations under this Agreement or the other Facility Documents.
There is no litigation, arbitration or administrative proceeding pending or, to
the knowledge of the Parent, threatened which questions the validity of this
Agreement or the other Facility Documents to which it is a party. (f) Compliance
with ERISA. (i) Schedule B sets forth each Plan as of June 1, 2015. Each Plan is
in compliance in form and operation with its terms and with ERISA and the Code
(including without limitation the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations, except where any failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and to the knowledge of the Parent,
nothing has occurred since the date of such determination that would reasonably
be expected to result in revocation of such determination (or, in the case of a
Plan with no determination, to the knowledge of the Parent, nothing has occurred
that would reasonably be expected to materially adversely affect the issuance of
a favorable determination letter). No ERISA Event has occurred or is reasonably
expected to occur, other than as would not, individually or in the aggregate,
have a Material Adverse Effect. (ii) None of the Parent or any of its
Subsidiaries or any ERISA Affiliate has incurred a complete or partial
withdrawal from any Multiemployer Plan, and, if each of the Parent, any of its
Subsidiaries and each ERISA Affiliate were to withdraw in a complete withdrawal
as of the date this assurance is given or deemed given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym029.jpg]
25 (iii) There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Parent, which would reasonably be expected to be asserted successfully against
any Plan and, if so asserted successfully, would reasonably be expected either
individually or in the aggregate to have a Material Adverse Effect. (iv) The
Parent and any ERISA Affiliate have made all material contributions to or under
each Plan and Multiemployer Plan required by law within the applicable time
limits prescribed thereby, the terms of such Plan or Multiemployer Plan,
respectively, or any contract or agreement requiring contributions to a Plan or
Multiemployer Plan save where any failure to comply, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
(g) Governmental Approvals. No authorization, consent or approval from any
Governmental Authority is required for the execution, delivery and performance
by the Parent of this Agreement or the other Facility Documents to which it is a
party, except such authorizations, consents and approvals as have been obtained
and are in full force and effect. (h) Investment Company Act. The Parent is not
an “investment company” within the meaning of the Investment Company Act of
1940. (i) Tax Returns and Payments. The Parent has filed or caused to be filed
all Federal, state, local and foreign income tax returns required to have been
filed by it and has paid or caused to be paid all income taxes shown to be due
on such returns except income taxes that are being contested in good faith by
appropriate proceedings and for which the Parent shall have been set aside with
respect thereto on its books appropriate reserves in accordance with GAAP or
that would not reasonably be expected to have a Material Adverse Effect. (j)
Compliance with Laws. To the knowledge of the Parent, the Parent is in
compliance with all applicable laws, regulations and orders of any Governmental
Authority, domestic or foreign, in respect of the conduct of its business and
the ownership of its property (including, without limitation, compliance with
all applicable ERISA and Environmental Laws and the requirements of any permits
issued under such Environmental Laws), except to the extent (i) such compliance
is being contested in good faith by appropriate proceedings or (ii) non
compliance would not reasonably be expected to materially and adversely affect
the Parent’s ability to perform any of its obligations under this Agreement or
any other Facility Document to which it is a party. (k) Environmental Matters.
Except (y) as disclosed in or contemplated by the Parent’s most recent Annual
Report on Form 10-K filed with the SEC or in any subsequent Quarterly or Current
Report on Form 10-Q or 8-K filed with the SEC, or otherwise furnished to the
Agent and the Secured Counterparties in writing, or (z) except as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, none of the Parent or any of the Subsidiary Guarantors:
(a) has failed to comply with any Environmental Law or to obtain, maintain,
renew and comply with any permit, license, registration or other approval
required under Environmental Law; (b) has received any



--------------------------------------------------------------------------------



 
[exhibit101securedenergym030.jpg]
26 Environmental Claim that would reasonably be expected to result in the
termination, revocation or modification of any permit, license, registration,
emissions credits or other approval required under Environmental Law; or (c)
possesses knowledge (i) that the Parent or any of its Subsidiary Guarantors has
become subject to any Environmental Claim encumbering any Mortgaged Property, or
(ii) of facts, conditions or circumstances that, would reasonably be expected to
result in an Environmental Claim against the Parent or any Subsidiary Guarantor.
This Section 4.02(k) sets forth the sole representations and warranties of the
Parent and its Subsidiary Guarantors with respect to environmental and
occupational health and safety matters and Hazardous Materials (l) Rights to
Property. The Parent and the other Credit Parties have good and valid fee,
leasehold, easement or other right, title or interest in or to all the
properties necessary to the conduct of their business as conducted on the
Effective Date and as presently proposed to be conducted, except to the extent
the failure to have such rights or interests would not have a Material Adverse
Effect. (m) Anti-Terrorism Laws; OFAC; FCPA. Neither the Parent nor the Company,
nor any of their respective officers, directors, employees or agents, is a
Sanctioned Person. Neither the Parent nor the Company is in violation of (a) the
Sanctions, (b) the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (as amended from time to time, the “Act”) or (c) the Foreign
Corrupt Practices Act (Pub. L. 95-213 (signed into law December 19, 1977)) (the
“FCPA”), as amended from time to time. Neither the Parent nor the Company is a
blocked person described in Section 1 of the Anti-Terrorism Order. Neither the
Parent nor the Company (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or to its knowledge is otherwise associated with any such
Person in any manner that violates in any material respect Section 2 of such
executive order or (iii) is a Person on the list of “Specially Designated
Nationals and Blocked Persons” or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order. (n) No Default. No Default or Event of Default
has occurred and is continuing. Section 4.03 Intentionally Omitted Section 4.04
Representations and Warranties of Secured Counterparties. Each Secured
Counterparty represents and warrants to the Company and the Agent as of the
Effective Date and each Energy Transaction Date, as follows: (a) Status. It is
duly organized and validly existing under the laws of the jurisdiction of its
organization or incorporation and, if applicable under such laws, it is in good
standing under such laws.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym031.jpg]
27 (b) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any such other documentation and has taken all necessary action to
authorize such execution, delivery and performance. (c) No Violation or
Conflict. Such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets. (d) Consents. All governmental and other consents that
are required to have been obtained by it with respect to this Agreement and each
other Facility Document to which it is a party have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with. (e) Obligations Binding. Its obligations under this Agreement and each
other Facility Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
except to the extent limited by (i) applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and (ii) any applicable public policy on enforceability of provisions
relating to contribution and indemnification. (f) Litigation. There is not
pending or, to its knowledge, threatened against it or any of its Affiliates any
action, suit, or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against it of this Agreement or any
other Facility Document to which it is a party or its ability to perform its
obligations under this Agreement and any other document relating to this
Agreement to which it is a party. Section 4.05 Representations and Warranties of
Agent. The Agent represents and warrants to the Company and each Secured
Counterparty as of the Effective Date as follows: (a) Status. It is duly
organized and validly existing under the laws of the jurisdiction of its
organization or incorporation and, if applicable under such laws, it is in good
standing under such laws. (b) Authority. It has the power to execute this
Agreement and any other Facility Document to which it is a party, to deliver
this Agreement, each such other Facility Document and any other documentation
relating to this Agreement that it is required by this Agreement or any such
other Facility Document to deliver and to perform its obligations under this
Agreement or any such other Facility Document and any such other documentation
and has taken all necessary action to authorize such execution, delivery and
performance.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym032.jpg]
28 (c) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets. (d) Consents. All governmental
and other consents that are required to have been obtained by it with respect to
this Agreement or any documentation relating to this Agreement to which it is a
party have been obtained and are in full force and effect and all conditions of
any such consents have been complied with. (e) Obligations Binding. Its
obligations under this Agreement and any documentation relating to this
Agreement to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)). (f) Litigation. There is not
pending or, to its knowledge, threatened against it or any of its Affiliates any
action, suit, or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against it of this Agreement or any
documents relating to this Agreement to which it is a party or its ability to
perform its obligations under this Agreement and any other document relating to
this Agreement to which it is a party. ARTICLE V COVENANTS Section 5.01
Covenants of the Company. The Company covenants and agrees as follows: (a)
Conduct of Business and Maintenance of Existence. The Company will (i) continue
to engage in businesses of the same general type as now conducted by the Company
and businesses related thereto or arising out of such businesses, except to the
extent that the failure to maintain any existing business would not reasonably
be expected to have a Material Adverse Effect and (ii) except as otherwise
permitted in Section 5.01(d), preserve, renew and keep in full force and effect,
its limited liability company existence and its rights, privileges and
franchises necessary or material to the normal conduct of business, except, in
each case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. (b) Compliance with Laws. The Company will comply with
all applicable laws, regulations and orders of any Governmental Authority,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, compliance with all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws) except to the extent (i) such compliance is being



--------------------------------------------------------------------------------



 
[exhibit101securedenergym033.jpg]
29 contested in good faith by appropriate proceedings or (ii) noncompliance
would not reasonably be expected to have a Material Adverse Effect. (c) Books
and Records. The Company (i) will keep proper books of record and account in
conformity with GAAP and (ii) will permit representatives of the Agent and each
of the Secured Counterparties to examine and make copies from any of its books
and records and to discuss its affairs, finances and accounts with its officers,
any employees and independent public accountants, all to the extent as would be
made available to and discussed with the Company's or the Parent's lenders and
at such reasonable times and as often as may reasonably be desired; provided,
that, the rights created in this Section 5.01(c) to “discuss” and copy shall not
extend to any matters which the Company reasonably determines, in good faith, to
be confidential, unless the Agent and each such Secured Counterparty agree in
writing to keep such matters confidential; and provided, further, that nothing
in this Section 5.01(c) shall require the Company to disclose to any Secured
Counterparty the terms of any of the Energy Transactions, including any Secured
Counterparty Exposure or to disclose matters which would competitively
disadvantage the Credit Parties in respect of the Secured Counterparties. (d)
Merger or Consolidation. The Company will not merge or consolidate with any
other Person if the Company is not the surviving or resulting Person, unless (i)
immediately after giving effect thereto no event shall occur and be continuing
which constitutes a Default or Event of Default, and (ii) such other Person is
(a)(1) the Parent or a successor of the Parent permitted hereunder or (2) any
other Person which is a Wholly-Owned Subsidiary of the Parent or a successor of
the Parent permitted hereunder, and (b) the surviving or resulting Person, as
the case may be, assumes and agrees in writing to pay and perform all of the
obligations of the Company under this Agreement, the other Facility Documents to
which it is a party and the Secured Counterparty ISDA Agreements. (e) Taxes. The
Company shall file or cause to be filed all Federal, state, local and foreign
income tax returns required to be filed by it and shall pay or caused to be paid
all income taxes shown to be due on such returns except income taxes that are
being contested in good faith by appropriate proceedings and for which there has
been set aside on its books appropriate reserves with respect thereto in
accordance with GAAP or that would not reasonably be expected to have a Material
Adverse Effect. (f) Notice of Default. The Company shall promptly give the Agent
and the Secured Counterparties notice of any Default, Event of Default or Cross
Termination Event of which it has knowledge. (g) Fees and Expenses of Agent. The
Credit Parties shall, jointly and severally, pay (i) the fees of the Agent set
forth in the letter dated November 1, 2010 among the Credit Parties and the
Agent (the “Fee Letter”), and (ii) the reasonable costs and out-of-pocket
expenses of the Agent (including the reasonable fees and disbursements of
counsel) in connection with the preparation, execution, delivery,
administration, modification or amendment of the Facility Documents or any
Default or alleged Default thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Agent, including (without duplication) the reasonable
fees and disbursements of one outside counsel (and, to the extent reasonably
necessary or appropriate, one local counsel in each relevant jurisdiction), in
connection with any restructuring,



--------------------------------------------------------------------------------



 
[exhibit101securedenergym034.jpg]
30 workout, collection, bankruptcy, insolvency and other enforcement proceedings
in connection with the enforcement and protection of its rights. (h) Aggregate
Capacity Notices. The Company shall promptly give the Agent and the Secured
Parties notice of any change that exceeds five percent (5%) of the Initial
Aggregate Capacity or the then current Aggregate Capacity. In addition to any
notification made pursuant to the preceding sentence, within thirty (30) days of
the end of each calendar quarter, the Company shall also provide notice to the
Agent and each Secured Party of the Aggregate Capacity as of the last Business
Day of the preceding calendar quarter. Section 5.02 Covenants of the Parent. The
Parent covenants and agrees as follows: (a) Reporting. The Parent will deliver
or cause to be delivered to the Agent and each of the Secured Counterparties (it
being understood that the posting of the information required in clauses (i),
(ii) and (iv) of this Section 5.02(a) on the Parent’s website
(http://www.talenenergy.com) shall be deemed to be effective delivery to the
Agent and the Secured Counterparties): (i) Annual Financial Statements. Promptly
when available and in any event within ten (10) days after the date such
information is required to be delivered to the SEC, a consolidated balance sheet
of the Parent and its consolidated subsidiaries as of the end of its most recent
fiscal year and the related consolidated statements of income and cash flows for
such fiscal year, accompanied by an opinion thereon by independent public
accountants of recognized national standing, which opinion shall state that such
consolidated financial statements present fairly the consolidated financial
position of the Parent and its consolidated subsidiaries as of the date of such
financial statements and the results of their operations for the period covered
by such financial statements in conformity with GAAP applied on a consistent
basis. (ii) Quarterly Financial Statements. Promptly when available and in any
event within ten (10) days after the date such information is required to be
delivered to the SEC, a consolidated balance sheet of the Parent and its
consolidated subsidiaries as of the end of its most recent fiscal quarter and
the related consolidated statements of income and cash flows for such fiscal
quarter, all certified (subject to normal year-end audit adjustments) as to
fairness of presentation, GAAP and consistency by any vice president, the
treasurer or the controller of the Parent. (iii) Officer’s Certificate. Promptly
after the delivery of each set of financial statements referred to in
subsections (i) and (ii) above and within the time periods referred to in such
subsections, a certificate of the chief accounting officer or controller of the
Parent stating whether, to his knowledge, there exists on the date of such
certificate any Default or Event of Default and, if any Default or Event of
Default then exists, setting forth the details thereof and the action proposed
to be taken with respect thereto.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym035.jpg]
31 (iv) Securities Laws Filings. Promptly when available and in any event within
ten (10) days after the date such information is required to be delivered to the
SEC, a copy of any Annual Report on Form 10-K to the SEC and a copy of any
Quarterly Report on Form 10-Q to the SEC, and promptly upon the filing thereof,
any other filings with the SEC. (b) Conduct of Business and Maintenance of
Existence. The Parent will (i) continue to engage in businesses of the same
general type as now conducted by the Parent and businesses related thereto or
arising out of such businesses, except to the extent that the failure to
maintain any existing business would not reasonably be expected to have a
Material Adverse Effect and (ii) except as otherwise permitted in Section
5.02(e), preserve, renew and keep in full force and effect its limited liability
company existence and its rights, privileges and franchises necessary or
material to the normal conduct of business, except, in each case, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. (c) Compliance with Laws. The Parent will comply with all applicable
laws, regulations and orders of any Governmental Authority, domestic or foreign,
in respect of the conduct of its business and the ownership of its property
(including, without limitation, compliance with all applicable ERISA and
Environmental Laws and the requirements of any permits issued under such
Environmental Laws) except to the extent (i) such compliance is being contested
in good faith by appropriate proceedings or (ii) noncompliance would not
reasonably be expected to have a Material Adverse Effect. (d) Books and Records.
The Parent (i) will keep proper books of record and account in conformity with
GAAP and (ii) will permit representatives of the Agent and each of the Secured
Counterparties to examine and make copies from any of its books and records and
to discuss its affairs, finances and accounts with its officers, any employees
and independent public accountants, all to the extent as would be made available
to and discussed with the Parent's lenders and at such reasonable times and as
often as may reasonably be desired; provided, that, the rights created in this
Section 5.02(d) to “discuss” and copy shall not extend to any matters which the
Parent reasonably determines, in good faith, to be confidential, unless the
Agent and each such Secured Counterparty agree in writing to keep such matters
confidential; and provided, further, that nothing in this Section 5.02(d) shall
require the Parent to disclose to any Secured Counterparty the terms of any of
the Energy Transactions, including any Secured Counterparty Exposure or to
disclose matters which would competitively disadvantage the Credit Parties in
respect of the Secured Counterparties. (e) Merger or Consolidation; Maintenance
of Ownership of the Company. The Parent will not merge with or into or
consolidate with or into any other Person, unless (i) immediately after giving
effect thereto, no event shall occur and be continuing which constitutes a
Default or Event of Default, (ii) the surviving or resulting Person, as the case
may be, assumes and agrees in writing to pay and perform all of the obligations
of the Parent under this Agreement, the other Facility Documents to which the
Parent is a party, and (iii) substantially all of the consolidated assets and
consolidated revenues of the surviving or resulting Person, as the case may be,
are anticipated to come from utility or energy businesses. The Parent will
maintain direct or indirect ownership of 100% of the Voting Stock of the
Company.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym036.jpg]
32 (f) Taxes. The Parent shall file or cause to be filed all Federal, state,
local and foreign income tax returns required to be filed by it and shall pay or
caused to be paid all income taxes shown to be due on such returns except income
taxes that are being contested in good faith by appropriate proceedings and for
which the Parent has set aside on its books appropriate reserves with respect
thereto in accordance with GAAP or that would not reasonably be expected to have
a Material Adverse Effect. (g) Notice of Default. The Parent shall promptly give
the Agent and the Secured Counterparties notice of any Default or Event of
Default of which it has knowledge. (h) Maintenance of Property; Insurance. The
Parent will cause each of the Collateral Parties to (i) keep all tangible
property necessary to the business of such Collateral Parties in satisfactory
working order and condition, ordinary wear and tear excepted and subject to the
occurrence of casualty and condemnation events, except if the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (ii) maintain with financially sound and reputable
insurance companies (provided, however, there shall be no breach of this Section
5.02(h) if any such insurer becomes financially unsound and the applicable
Collateral Party obtains insurance coverage from a different financially sound
and reputable insurer) insurance on all such property and against all such risks
as is consistent and in accordance with industry practice for companies engaged
in similar businesses as the Parent and the Collateral Parties (after giving
effect to any self-insurance reasonable and customary for Persons engaged in
similar businesses as the Parent and the Collateral Parties) as reasonably
determined by the Parent. Such insurance, except to the extent any such
insurance is not generally available in the marketplace from commercial
insurers, shall include physical damage insurance on all material real and
personal property (whether now owned or hereafter acquired) on an all risk basis
and consistent with the past practices of the Parent. Section 5.03 Intentionally
Omitted Section 5.04 Indemnification. (a) Indemnity in Respect of Facility
Documents. Each Credit Party jointly and severally shall indemnify the Agent and
each Secured Counterparty, their respective Affiliates and the respective
directors, officers, trustees, agents and employees of the foregoing (each, an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever (including, the
reasonable fees and disbursements of counsel), which may at any time (including,
at any time following the payment of the Obligations) be imposed on, incurred by
or asserted against such Indemnitee relating to or arising out of the Facility
Documents; provided, that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or order. (b) Indemnity in Respect of Environmental Claims. Each Credit
Party jointly and severally agrees to indemnify each Indemnitee and hold each
Indemnitee harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs and expenses or
disbursements of any kind whatsoever (including,



--------------------------------------------------------------------------------



 
[exhibit101securedenergym037.jpg]
33 reasonable expenses of investigation by engineers, environmental consultants
and similar technical personnel and the reasonable fees and disbursements of
counsel) which may at any time (including, at any time following the payment of
the Obligations) be imposed on, incurred by or asserted against such Indemnitee
in respect of or in connection with any and all Environmental Claims. Without
limiting the generality of the foregoing, each Credit Party hereby waives all
rights of contribution or any other rights of recovery with respect to
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses and disbursements in respect of or in connection with
Environmental Claims that it might have by statute or otherwise against any
Indemnitee. Anything in the foregoing to the contrary notwithstanding, the
Credit Parties shall not be required to indemnify the Indemnitees for the acts
and omissions of the Agent or any other Indemnitee or the Collateral Trustee in
respect of the Collateral after the Collateral Trustee or any other Person shall
have succeeded to the control of the Collateral and it shall have ceased to be
in the possession or otherwise under the control of any of the Credit Parties.
(c) Notice, Assumption of Defense, Etc. Upon receipt of notice of the
commencement of any action against an Indemnitee, such Indemnitee shall, with
reasonable promptness, if a claim in respect thereof is to be made against a
Credit Party under its agreement contained in this Section 5.04, notify such
Credit Party in writing of the commencement thereof; but the omission so to
notify a Credit Party shall not relieve it from any liability which it may have
to the Indemnitee otherwise than under its agreement contained in this Section
5.04(c). In the case of any such notice to a Credit Party, such Credit Party
shall be entitled (i) to participate at its own expense in the defense and (ii)
except with respect to actions against the Agent, its Affiliates and their
respective directors, officers, trustees, agents and employees, if it so elects,
to assume the defense, of any such action, but, if it elects to assume the
defense, such defense shall be conducted by counsel chosen by it and
satisfactory to the Indemnitee and to any other Credit Party that is a defendant
in the suit. In the event that any Credit Party elects to assume the defense of
any such action and retain such counsel in accordance with the preceding
sentence, the Indemnitee shall bear the fees and expenses of any additional
counsel retained by it. No Credit Party shall be liable in the event of any
settlement of any such action effected without its consent. Each Indemnitee
agrees promptly to notify each such Credit Party of the commencement of any
litigation or proceedings against it arising out of, in connection with, or as a
result of the Facility Documents or the transactions contemplated thereby. (d)
Waiver of Damages. Except, in the case of the Company and each Secured
Counterparty, to the extent that such agreement and waiver limits a party’s
rights under Section 6(e) of the ISDA Master Agreement that is part of its
Secured Counterparty ISDA Agreement, to the fullest extent permitted by
applicable law, each party agrees that it will not assert and hereby waives any
claim against any other party on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of the Facility Documents or
the transactions contemplated thereby. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Facility Documents
or the transactions contemplated thereby; provided, that nothing in this Section
5.04(d) shall relieve any Secured Counterparty from its obligations under
Sections 8.09 or 9.12 or the Agent from its obligations under Section 9.12.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym038.jpg]
34 ARTICLE VI EVENTS OF DEFAULT; CROSS TERMINATION REMEDIES Section 6.01 Events
of Default. The occurrence and continuance of any of the following shall
constitute an event of default (“Event of Default”) hereunder: (a) Event of
Default under Secured Counterparty ISDA Agreements. An “Event of Default” (as
defined in any Secured Counterparty ISDA Agreement) in respect of the Company
shall have occurred and be continuing under any Secured Counterparty ISDA
Agreement provided, that, the waiver or cure of such Event of Default under the
Secured Counterparty ISDA Agreement shall constitute a waiver and cure of the
corresponding Event of Default hereunder, except that if any Secured
Counterparty shall have given notice of early termination of its Energy
Transactions, then with respect to such Secured Counterparty, such Event of
Default can only be waived by such Secured Counterparty; or; (b) Critical
Covenants. (i) A Credit Party shall fail to observe or perform any of its
covenants or agreements set forth in any of the following Sections of this
Agreement: Section 5.01(d) or Section 5.02(e); or (ii) A Credit Party shall fail
to observe or perform any of its covenants or agreements set forth in any of the
following Sections of this Agreement: Section 5.01(f) or Section 5.02(g) for 30
days after such failure (in the case of failure to give prompt notice of a
Default), or 10 days (in the case of failure to give prompt notice of an Event
of Default); or (c) Other Covenants. Any Credit Party shall fail to observe or
perform any covenant or agreement (other than those described in (a) or (b)
above) made by it in this Agreement or any other Facility Document to which it
is a party within 60 days after written notice thereof shall be given to such
Credit Party by the Agent or any Secured Counterparty; provided, however, that
if such failure cannot be remedied within such 60-day period, then the period
within which to remedy such failure shall be extended up to an additional 60
days, so long as the Credit Party diligently pursues such remedy and such
failure is reasonably capable of being remedied within such additional 60 day
period and the continuation of such failure during the period of such extension
would not be reasonably expected to have a Material Adverse Effect; or (d)
Representations and Warranties. Any representation, warranty or certification
made by any Credit Party in this Agreement or any other Facility Document or in
any certificate or other document delivered pursuant hereto or thereto shall
prove to have been incorrect in any material respect when made or deemed made
and continues to be material and unremedied for a period of 60 days after
receipt by the Credit Party of written notice thereof; provided, however, that
if such condition cannot be remedied within such 60-day period, then the period
within which to remedy such condition shall be extended up to an additional 60
days, so long as the Credit Party diligently pursues such remedy and such
condition is reasonably capable



--------------------------------------------------------------------------------



 
[exhibit101securedenergym039.jpg]
35 of being remedied within such additional 60 day period, and the continuation
of such condition during the period of such extension would not be reasonably
expected to have a Material Adverse Effect; or (e) ERISA. (i) One or more ERISA
Events shall have occurred; or (ii) there is or arises any potential withdrawal
liability under Section 4201 of ERISA, if the Credit Parties or the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans; and
such event or events would reasonably be expected to result individually or in
the aggregate in the imposition of a lien or the granting of a security interest
on the assets of any Credit Party or any ERISA Affiliate and such lien or
security interest, individually or in the aggregate, has had or would be
reasonably expected to have, a Material Adverse Effect; (f) Judgments. One or
more judgments for the payment of money in an aggregate amount in excess of the
Threshold Amount (excluding therefrom any amount covered by insurance) shall be
rendered against the Parent or any Subsidiary Guarantor that is a Significant
Subsidiary or any group of Subsidiary Guarantors that, when taken together,
would constitute a Significant Subsidiary or any combination thereof and the
same shall remain undischarged for a period of at least 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Parent or any Subsidiary Guarantor that is a Significant Subsidiary or any group
of Subsidiary Guarantors that, when taken together, would constitute a
Significant Subsidiary to enforce any such judgment; provided that this Section
6.01(f) shall not apply to any Non-Recourse Debt of the Parent and the
Subsidiary Guarantors (except to the extent that the Parent or any Subsidiary
Guarantor that is a Significant Subsidiary or any group of Subsidiary Guarantors
that, when taken together, would constitute a Significant Subsidiary that are
not parties to such Non-Recourse Debt is then directly or indirectly liable,
including pursuant to any contingent obligation, for any such Non-Recourse Debt
that is Indebtedness for borrowed money thereunder and such liability,
individually or in the aggregate, exceeds the Threshold Amount. (g) Impairment
of Security Interests. (i) Any guarantee by a Subsidiary Guarantor under the
Collateral Agreement shall be held by a final decision issued in any judicial
proceeding to be unenforceable or invalid or shall cease for any reason to be in
full force and effect or any Subsidiary Guarantor shall deny or disaffirm in
writing its or their obligations under its or their guarantee(s) under the
Collateral Agreement, except as permitted by Section 5.1 of the Intercreditor
Agreement or (ii) any material breach by the Collateral Parties of any
representation or warranty or covenant, condition or agreement in the Collateral
Security Documents, the repudiation by any of the Collateral Parties of any of
its material obligations under any of the Collateral Security Documents or the
unenforceability of any of the Collateral Security Documents against the
Collateral Parties for any reason with respect to any material portion of the
Collateral; or



--------------------------------------------------------------------------------



 
[exhibit101securedenergym040.jpg]
36 (h) Invalidity of Parent Guaranty. Any Parent Guaranty shall be invalid or
cease to be in full force and effect in any material respect except in
accordance with its terms, or the Parent disaffirms any Parent Guaranty or
asserts such Parent Guaranty is invalid. Section 6.02 Cross Termination Events.
(a) The occurrence and continuance of any of the following termination events
under any Secured Counterparty ISDA Agreement shall constitute a cross
termination event (“Cross Termination Event”) hereunder: (i) Credit Event upon
Merger under Secured Counterparty ISDA Agreements. Any “Credit Event upon
Merger” (as defined in any Secured Counterparty ISDA Agreement) where the
Company is the sole Affected Party shall occur and be continuing under any
Secured Counterparty ISDA Agreement. (ii) Illegality affecting Energy
Transactions in General. An “Illegality” (as defined in any Secured Counterparty
ISDA Agreement) as to any type or types of Energy Transaction that affects the
Secured Counterparties generally (and not a particular Secured Counterparty due
to its particular circumstances) shall occur and be continuing under any Secured
Counterparty ISDA Agreement. (b) Termination. If a Cross Termination Event shall
have occurred and be continuing, each Secured Counterparty shall be entitled to
terminate all outstanding Energy Transactions. Each Secured Counterparty so
terminating all Energy Transactions shall deliver written notice of such
termination to the Agent promptly after such termination and if all Obligations
to such Secured Counterparty have been paid in full, such notice shall set forth
that all Obligations have been in paid full and the Facility Threshold for such
Secured Counterparty shall be reduced to zero. Upon any such termination of all
Energy Transactions and delivery of such written notice from the Secured
Counterparty to the Agent of such termination and payment in full of all
Obligations to such Secured Counterparty, such Secured Counterparty shall no
longer be a party to this Agreement and shall no longer be deemed to be a
“Secured Counterparty” for purposes of the Facility Documents except as to the
agreements and obligations specified in Section 9.05. Section 6.03 Individual
Remedies. Subject to Article VII, if an Event of Default shall have occurred and
is continuing, each Secured Counterparty shall be entitled to enforce
individually remedies available to it under its Parent Guaranty, its Secured
Counterparty ISDA Agreements and any security or other document relating to
Eligible Collateral posted to that Secured Counterparty. Section 6.04 Remedies
of Agent for Benefit of Secured Counterparties. If an Event of Default shall
have occurred and be continuing, the Agent shall be entitled to, and, upon the
instruction of the Required Secured Counterparties, shall, take action to
enforce rights to which it may be entitled in accordance with the terms of the
Collateral Agreement and Intercreditor Agreement as instructed by the Required
Secured Counterparties.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym041.jpg]
37 Section 6.05 Default Notices; Trading Limitations. (a) At any time any
Secured Counterparty becomes aware of the existence of any Default or Event of
Default with respect to any Credit Party, such Secured Counterparty may, but
shall not be required to, notify the Agent (with a copy of such notice to the
Credit Parties) of such Default or Event of Default and provide reasonable
details thereof. (b) If the Agent (i) receives notice in the Form of Exhibit I-1
of an Event of Default under (and as defined in) any Secured Counterparty ISDA
Agreement from a Credit Party pursuant to Section 5.01(f) or 5.02(g) of this
Agreement or (ii) receives notice in the Form of Exhibit I-2 of an Event of
Default under (and as defined in) any Secured Counterparty ISDA Agreement from
any Secured Counterparty pursuant to clause (a) above, the Agent shall promptly
(but in any event no later than 10:00 a.m. on the Business Day following the
date of delivery of any such notice under clause (i) or (ii)) provide a notice
(a “Trading Limitation Notice”) to each Secured Counterparty and the Company in
the form of Exhibit I-3 with respect to clause (i) or Exhibit I-4 with respect
to clause (ii) hereto. Such Trading Limitation Notice shall remain in effect
until the Agent provides notice in the form of Exhibit J-1 hereto to each
Secured Counterparty and the Company that it has received a notice in the form
of Exhibit J-2 or Exhibit J-3, as applicable, hereto from the Person that
originally delivered the notice of Event of Default pursuant to (i) or (ii)
above, as applicable, to the effect that circumstances giving rise thereto have
been cured or otherwise resolved by the relevant parties and specifying that it
is a notice pursuant to this last sentence of Section 6.05(b) of this Agreement.
(c) The Company agrees that, subject to Section 6.05(e), promptly upon its
receipt of any Trading Limitation Notice (but in any event from and after the
Business Day following the issuance of any Trading Limitation Notice) and during
the time such Trading Limitation Notice is outstanding, it will not: (i) enter
into any Energy Transactions (including by way of novating prior transactions to
a Secured Counterparty ISDA Agreement or otherwise); (ii) terminate, novate or
agree to terminate or novate any prior Energy Transaction that would have the
effect of increasing any Secured Counterparty’s Secured Counterparty Exposure
(provided that this clause (ii) shall not affect the Company’s or any Secured
Counterparty’s right to terminate for an “Event of Default” or “Termination
Event” pursuant to the terms of the relevant Secured Counterparty ISDA
Agreement); or (iii) increase or agree to increase the Facility Threshold or
Counterparty Threshold in any Secured Counterparty ISDA Agreement.
Notwithstanding the foregoing, any transaction entered into by the Company and a
Secured Counterparty in breach of Section 6.05(c)(i) shall be valid as between
the Company and the relevant Secured Counterparty; and the sole remedy for any
transaction undertaken in breach of Section 6.05(c) shall be the exclusion of
the amount, if any, that would be payable to the Secured Counterparty by the
Company pursuant to Section 6(e)(ii)(2)(B) of such Secured Counterparty’s



--------------------------------------------------------------------------------



 
[exhibit101securedenergym042.jpg]
38 Secured Counterparty ISDA Agreement upon termination of such transaction from
the Obligations owed to such Secured Counterparty for purposes of calculating
the amounts due to the Secured Counterparty under the Facility Documents and
distributing the proceeds of the Collateral in respect thereof. (d) Each Secured
Counterparty and the Company shall promptly provide notice to the Agent, in the
form of Exhibit K-1 with respect to the Company or Exhibit K-2 with respect to a
Secured Counterparty, after such Secured Counterparty has designated an Early
Termination Date (a “Notice of Early Termination Date”) or in the form of
Exhibit L-1 with respect to the Company or Exhibit L-2 with respect to a Secured
Counterparty after an Early Termination Date has occurred, with respect to any
Energy Transactions between such Secured Counterparty and the Company as a
result of an “Event of Default” of the Company or a “Termination Event” where
the Company is the sole “Affected Party” (as such terms are defined in the
applicable Secured Counterparty ISDA Agreement). Upon the receipt of any such
notice, the Agent will provide a notice to the other Secured Counterparties, in
the form of Exhibit M hereto. (e) Nothing in this Section 6.05 or in this
Agreement shall be deemed to prohibit or preclude the Company, following the
issuance of any Trading Limitation Notice, from (i) permanently reducing the
Facility Threshold for any Secured Counterparty (other than the Terminated
Secured Counterparty) to zero in accordance with Section 2.05(b) of this
Agreement, or reducing the Facility Limit to zero in accordance with Section
7.04(b) of this Agreement; or (ii) making any Termination Payments in
satisfaction of its obligation under a Secured Counterparty ISDA Agreement with
any Secured Counterparty (and, upon such payment in full, such Secured
Counterparty shall not be entitled to participate in the application of proceeds
pursuant to Section 7.05). ARTICLE VII COLLATERAL; INTERCREDITOR MATTERS Section
7.01 Intercreditor Agreement. Each Secured Counterparty authorizes and directs
the Agent to enter into an Accession Agreement to the Intercreditor Agreement,
substantially in the form of Exhibit E hereto, whereby it will become a Secured
Debt Representative under the Intercreditor Agreement for the benefit of the
Secured Counterparties in order to permit the Obligations hereunder to be
secured by the Collateral. Each Secured Counterparty hereby agrees that it will
be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement. Section 7.02 No Impairment of Rights under Parent
Guaranty or to Individual Collateral. Nothing in this Agreement (including
Section 6.03) shall be construed to prevent or impair the rights of any Secured
Counterparty to enforce its rights under its respective Parent Guaranty or
Secured Counterparty ISDA Agreement or its rights with respect to any Eligible
Collateral posted to it under its Secured Counterparty ISDA Agreement regardless
of whether an Event of Default has occurred under this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym043.jpg]
39 Section 7.03 Intentionally Omitted Section 7.04 Discharge. (a) Upon
termination of the Facility pursuant to Section 2.05(c), the Agent shall, at the
request of the Company, promptly confirm the Discharge of Specific Debt with
respect to the Obligations hereunder, as contemplated in the Intercreditor
Agreement. (b) The Company shall have the right at any time, upon five (5)
Business Days’ notice to the Agent and each Secured Counterparty, and subject to
the Secured Counterparty ISDA Agreements, to reduce the Facility Limit (the
Facility Limit as so reduced, the “Adjusted Facility Limit”), provided that any
Eligible Collateral required to be posted in accordance with the Secured
Counterparty ISDA Agreements after giving effect to such reduction in the
Facility Limit has already been posted. If the Facility Limit shall be reduced
to zero, the Company may request that the Agent (for its own benefit and for the
benefit of the Secured Counterparties) confirm the Discharge of Specific Debt
with respect to the Obligations hereunder, as contemplated in the Intercreditor
Agreement provided that (i) any Eligible Collateral required to be posted in
accordance with the Secured Counterparty ISDA Agreements after giving effect to
such reduction in the Facility Limit has been posted and (ii) each applicable
Secured Counterparty has delivered a certificate to the Agent that such Eligible
Collateral has been posted in the form of Exhibit O hereto. The Agent shall
promptly execute and deliver all documents necessary to effect and evidence such
a Discharge of Specific Debt with respect to the Obligations hereunder. Upon any
such request of the Company, and provided that any Eligible Collateral required
to be posted hereunder and pursuant to the applicable Secured Counterparty ISDA
Agreement has been so posted, such Secured Counterparty shall promptly deliver
such certificate to the Agent. Section 7.05 Proceeds. (a) Proceeds of Collateral
shall be applied as provided in the Intercreditor Agreement. (b) If, after an
Event of Default and exercise of remedies, any Secured Counterparty has received
proceeds of Collateral in payment of any Fourth-Level Obligations then due it
while any Secured Counterparty has not received payment of all Third-Level
Obligations then due it, then the Secured Counterparty receiving such payment
with respect to Fourth-Level Obligations shall purchase (for cash at face value)
participations in the Third-Level Obligations of each such other Secured
Counterparty, or make such other adjustments as shall be equitable, so that the
benefit of all such payments from the proceeds of Collateral on account of
Third-Level Obligations shall be shared by the Secured Counterparties ratably in
accordance with amounts owing them prior to any payment to any Secured
Counterparty with respect to Fourth-Level Obligations; provided, that, (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to any
payment made by a Credit Party pursuant to and in accordance with the express
terms of this Agreement. Each Credit Party consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law,



--------------------------------------------------------------------------------



 
[exhibit101securedenergym044.jpg]
40 that any Secured Counterparty acquiring a participation pursuant to the
foregoing arrangements may exercise against each Credit Party rights of setoff
and counterclaim with respect to such participation as fully as if such Secured
Counterparty were a direct creditor of each Credit Party in the amount of such
participation. Section 7.06 Reinstatement. Obligations owning to the Secured
Counterparties and to the Agent hereunder and under the Facility Documents shall
be reinstated if and to the extent that for any reason any payment by or on
behalf of a Credit Party in respect of such Obligations is rescinded or must
otherwise be returned by any holder of any of the Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise. ARTICLE
VIII THE AGENT Section 8.01 Appointment of Agent. (a) Each Secured Counterparty
hereby appoints Wilmington Trust, National Association as Agent hereunder and as
a Secured Debt Representative under the Intercreditor Agreement, and each of the
Secured Counterparties hereby authorizes Wilmington Trust, National Association
to act as Agent in accordance with the terms of this Agreement and such other
applicable Facility Documents. The Agent hereby agrees to act in its capacity as
such upon the express conditions contained herein and in the other Facility
Documents, as applicable. In performing its functions and duties under the
Facility Documents, the Agent shall act solely as an agent of the Secured
Counterparties and does not assume and shall not be deemed to have assumed any
obligation towards or any relationship of agency or trust with or for any Credit
Party. Each Secured Counterparty irrevocably authorizes the Agent to take such
action on its behalf, and to exercise such powers, rights and remedies hereunder
and under the other Facility Documents as are specifically delegated or granted
to the Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto. The Agent shall have only
those duties and responsibilities that are expressly specified herein and in the
other Facility Documents. The Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. The
Agent shall not have, by reason hereof or of any of the other Facility
Documents, a fiduciary relationship with any Secured Counterparty, and nothing
herein or in any of the other Facility Documents, express or implied, is
intended to or shall be so construed as to impose upon the Agent any obligations
in respect hereof or in respect of any of the other Facility Documents except as
expressly set forth herein or in the other Facility Documents. (b) Except as
expressly set forth in this Article VIII, the provisions of this Article VIII
are solely for the benefit of the Agent and the Secured Counterparties and no
Credit Party shall have any rights as a third-party beneficiary hereof. Section
8.02 Delegation of Duties. The Agent may execute any of its duties under this
Agreement and the other Facility Documents (including for purposes of exercising
any rights or remedies under the Collateral Security Documents and Intercreditor
Agreement) by or



--------------------------------------------------------------------------------



 
[exhibit101securedenergym045.jpg]
41 through agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel and other consultants or experts of its choice concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent, employee or attorney-in-fact selected by
it with reasonable care. Section 8.03 Agent may act for Individual Secured
Counterparties. The Agent may serve as custodian for any Secured Counterparty
with respect to any Eligible Collateral. Section 8.04 Exculpatory Provisions.
(a) Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Facility Document (except for such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Secured Counterparties or any Credit Party for any recitals, statements,
representations and warranties made by any Credit Party or any Secured
Counterparty or any officer thereof contained in this Agreement or any other
Facility Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
with, this Agreement or any other Facility Document (including amounts given or
certified in connection with an application of proceeds pursuant to Section
7.05) or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any of the Facility Documents, or any failure
of any Credit Party to perform its obligations hereunder or thereunder or the
satisfaction of any condition set forth herein, other than to confirm receipt of
items expressly required to be delivered to the Agent. The Agent shall not be
under any obligation to any Secured Counterparty to ascertain or to inquire as
to the observance or performance of any agreements contained in, or conditions
of, this Agreement or any other Facility Document, or to inspect the properties,
books, or records of any Credit Party. The Agent shall not be under any
obligation to any party to ascertain or inquire as to the observance or
performance of any agreements contained in, or conditions of, this Agreement or
any of the other Facility Documents, or to inspect the properties, books or
records of any Secured Counterparty. Except as expressly set forth herein and in
the other Facility Documents, the Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Credit Party or any of its Affiliates that is communicated to or obtained by the
Agent or any of its Affiliates in any capacity. The Agent shall not be
responsible for, nor shall it have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Facility Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Facility Document or any other
agreement, instrument or document, or (iv) the satisfaction of any condition set
forth herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Agent. (b) The Agent may refrain from any act or
the taking of any action (including the failure to take an action) in connection
with this Agreement or any of the other Facility Documents, or from the exercise
of any power, discretion or authority vested in it hereunder or thereunder (i)
if such action would, in the reasonable opinion of the Agent, be



--------------------------------------------------------------------------------



 
[exhibit101securedenergym046.jpg]
42 contrary to applicable law or the terms of this Agreement or such Facility
Document or (ii) if such action is not expressly provided for in this Agreement
or under any other Facility Document, it shall not have received a direction of
the Required Secured Counterparties (or such other number or percentage of the
Secured Counterparties as shall be required under the applicable Facility
Document), to take such action. Upon receipt of any such direction the Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
directions. Notwithstanding anything herein, the Agent (i) may, at any time and
for any purpose, request each Secured Counterparty to certify the amount of such
Secured Counterparty’s Voting Interest as of the relevant time and whether such
Secured Counterparty has (or had) any Energy Transactions outstanding at the
relevant time, and until such certifications are received the Agent may refrain
from any act or the taking of any action (including the failure to take an
action) that requires a determination under this Agreement or any Facility
Document of the amount of such Secured Counterparty’s Voting Interest or a
determination of whether such Secured Counterparty has any Energy Transactions
outstanding, and (ii) shall be fully protected and absolved and shall have no
liability arising from the taking or not taking of any action in accordance with
such certifications or the determination of, and direction given by, the
Required Secured Counterparties (or such other number or percentage of the
Secured Counterparties as shall be required under the applicable Facility
Document). Without limiting the generality of the foregoing, (i) the Agent shall
be entitled to rely, and shall be fully protected in relying upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be fully protected in relying upon opinions and
judgments of attorneys (who may be attorneys for a Credit Party), accountants,
experts and other professional advisors selected by it; (ii) no Secured
Counterparty shall have any right of action whatsoever against the Agent as a
result of the Agent acting or (where so instructed) refraining from acting
hereunder or under any Facility Document in accordance with a direction of the
Required Secured Counterparties (or such other number or percentage of the
Secured Counterparties as shall be required under the applicable Facility
Document); and (iii) the Agent shall be fully protected in performing (and is
hereby authorized by the Secured Counterparties to perform) the ministerial and
administrative acts contemplated by or expressly provided in any Facility
Document. Unless the Agent shall have been notified by a party hereto that, or
have actual knowledge that, a Default or Event of Default has occurred and is
continuing, whenever in the administration of this Agreement or other Facility
Documents the Agent shall deem it necessary or desirable that a factual or legal
matter be proved or established in connection with the Agent taking, suffering
or omitting to take any action hereunder or under the other Facility Documents,
such matter (unless other evidence in respect thereof is herein specifically
prescribed) may, in the absence of bad faith or actual knowledge to the contrary
by the Agent, be deemed by the Agent to be conclusively proved or established by
a certificate of a Responsible Officer of a Credit Party or, if appropriate,
from a legal opinion from counsel (who may be counsel to any Credit Party). (c)
Beyond the exercise of reasonable care in the custody thereof and as otherwise
specifically set forth herein, the Agent shall not have any duty as to any of
the Collateral in its possession or control or in the possession or control of
any agent or a bailee of the Agent or any income thereon or as to the
preservation of rights against prior parties, and the Agent shall not be
responsible for filing any financing or continuation statements or recording



--------------------------------------------------------------------------------



 
[exhibit101securedenergym047.jpg]
43 any documents or instruments in any public office at any time or times or
otherwise perfecting or maintaining the perfection of any security interest in
the Collateral. Section 8.05 Notice of Default. The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Agent has received notice from a Secured Counterparty or a Credit
Party referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Agent receives such a notice, it shall give notice thereof to the Secured
Counterparties. Section 8.06 Non-Reliance on Agent and Secured Counterparties.
Each Secured Counterparty expressly acknowledges that neither the Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the Agent
hereinafter taken shall be deemed to constitute any representation or warranty
by the Agent to such Person, except as expressly set forth in this Agreement or
any other Facility Document. Each Secured Counterparty represents to the Agent
that it has, independently and without reliance upon the Agent or any other
Secured Counterparty, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and made its own decision to enter into
this Agreement. Each Secured Counterparty also represents that it will,
independently and without reliance upon the Agent or any other Secured
Counterparty, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions regarding entering into Energy Transactions and in taking or not
taking action under this Agreement and the other Facility Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties. The Agent shall have no duty or responsibility to provide any
Secured Counterparty with any credit or other information concerning the
business, assets, operations, properties, financial condition, prospects or
creditworthiness of any Credit Party that may come into the possession of the
Agent any of its respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates, except to the extent expressly provided in this
Agreement or any other Facility Document. Section 8.07 Agent in Individual
Capacity. The Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties and the
Secured Counterparties and their Affiliates as though the Agent were not an
Agent hereunder and under the other Facility Documents. Section 8.08 Successor
Agent. (a) The Agent may at any time give notice of its resignation to the
Secured Counterparties and the Company. Upon receipt of any such notice of
resignation, the Required Secured Counterparties shall have the right, subject
to the consent of the Parent (not to be unreasonably withheld or delayed) so
long as no Default or Event of Default has occurred and is continuing, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Secured Counterparties
and shall have accepted such



--------------------------------------------------------------------------------



 
[exhibit101securedenergym048.jpg]
44 appointment within 60 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may petition any court of competent
jurisdiction for the appointment of a successor Agent, or any Secured
Counterparty may, on behalf of itself and all others similarly situated,
petition any such court for the appointment of a successor Agent. Such court may
thereupon, after such notice, if any, as it may deem proper and prescribe,
appoint a successor Agent. (b) If, at any time, the Agent shall become incapable
of acting as such hereunder, or shall be adjudged as bankrupt or insolvent, or a
receiver or liquidator of the Agent or of its property shall be appointed, or
any public officer shall take charge or control of the Agent or of its property
or affairs for the purpose of rehabilitation, conservation or liquidation, then,
in any such case, the Required Secured Counterparties may remove the Agent and
appoint a successor Agent by written instrument, in duplicate, one copy of which
instrument shall be delivered to the Agent so removed and one copy to the
successor Agent, or any Secured Counterparty may on behalf of itself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Agent and the appointment of a successor Agent. Such court may
thereupon, after such notice, if any, as it may deem proper and prescribe,
remove the Agent and appoint a successor Agent. (c) Upon 60 days notice to the
Parent (or such shorter notice as shall be acceptable to the Parent), the
Required Secured Counterparties may, subject to the consent of the Parent (not
to be unreasonably withheld or delayed), remove the Agent and appoint a
successor Agent by delivering notice of such removal to the Parent, the Agent
and to the successor Agent so appointed and to the Credit Parties. (d) Any
resignation or removal of the Agent and any appointment of a successor Agent
pursuant to any of the provisions of this Section 8.08 shall become effective
upon acceptance of appointment by the successor Agent as provided in Section
8.08(e) and Section 8.08(f). (e) Any successor Agent appointed pursuant to this
Section 8.08 shall be a bank with an office in the United States and shall not
be a Credit Party, a Secured Counterparty or an Affiliate of a Credit Party or a
Secured Counterparty. Any such successor shall execute and deliver to the
Secured Counterparties, the Credit Parties and to its predecessor Agent an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the predecessor Agent shall become effective and such successor
Agent, without any further act, deed or conveyance, shall become vested with all
rights, powers, duties and obligations of its predecessor hereunder and under
the other Facility Documents, with like effect as if originally named as Agent
hereunder; provided, however, that upon the written request of the Required
Secured Counterparties, the Credit Parties or the successor Agent, upon payment
of its charges then unpaid, the Agent ceasing to act shall pay over to the
successor Agent all moneys at the time held by it hereunder or under the other
Facility Documents and shall execute and deliver an instrument transferring to
such successor Agent all such rights, powers, duties and obligations. Upon
request of any such successor Agent, the Credit Parties shall execute any and
all instruments in writing for more fully and certainly vesting in and
confirming to such successor Agent all such rights and powers.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym049.jpg]
45 (f) Upon the acceptance of a successor’s appointment as the Agent hereunder,
and upon the execution and filing or recording of such assignments, financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Required Secured Counterparties may
request, in order to confirm the appointment as Agent hereunder or as the
successor Secured Debt Representative with respect to the Obligations hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the Fee Letter and the other Facility Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company (following the effectiveness of such appointment) to such
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring Agent’s
resignation or removal hereunder and under the other Facility Documents, the
provisions of this Article VIII shall continue in effect for the benefit of such
retiring Agent and its sub-agents, officers, directors, employees, attorneys-in-
fact and Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Agent. Section 8.09
Indemnification. Each Secured Counterparty agrees to indemnify the Agent, in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably in accordance
with its Voting Interest in effect on the date of the event in respect of which
indemnification is sought (or if the combined Voting Interests of all Secured
Counterparties at such date shall be zero, then ratably in accordance with each
Secured Counterparty’s most recent Facility Threshold in excess of zero), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever that may at any time occur, be imposed on, incurred by or
asserted against the Agent in its capacity as such, in any way relating to or
arising out of this Agreement or any of the other Facility Documents or the
transactions contemplated hereby or thereby or any action taken or omitted to be
taken by the Agent under or in connection with any of the foregoing; provided
that no Secured Counterparty shall be liable to the Agent for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct; provided, further, that no action taken
in accordance with the directions of the Required Secured Counterparties (or
such other number or percentage of the Secured Counterparties as shall be
required under the applicable Facility Document) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section 8.09. In the
case of any investigation, litigation or proceeding giving rise to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, reasonable expenses or disbursements of any kind whatsoever that may at
any time occur, this Section 8.09 shall apply whether any such investigation,
litigation or proceeding is brought by any Secured Counterparty or any other
Person. Without limiting the foregoing, each Secured Counterparty shall
reimburse the Agent upon demand, ratably in accordance with its Voting Interest
in effect on the date of the event in respect of which indemnification is sought
(or if the combined Voting Interests of all Secured Counterparties at such date
shall be zero, then ratably in accordance with each Secured Counterparty’s most
recent Facility Threshold in excess of zero) for any reasonable and documented
costs or out-of-pocket expenses (including reasonable attorneys’ fees) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or



--------------------------------------------------------------------------------



 
[exhibit101securedenergym050.jpg]
46 otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement or any other Facility Document, to the
extent that the Agent is not reimbursed for such expenses by or on behalf of the
Credit Parties, and without limiting the obligation of any of the Credit Parties
to do so. If any indemnity furnished to the Agent for any purpose shall, in the
reasonable opinion of the Agent, be insufficient or become impaired, the Agent
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against by such indemnity until such additional indemnity is
furnished. In no event shall this Section 8.09 require any Secured Counterparty
to indemnify the Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Secured
Counterparty’s ratable portion thereof, based on its Voting Interest in effect
on the date of the event in respect of which indemnification is sought (or if
the combined Voting Interests of all Secured Counterparties at such date shall
be zero, then ratably in accordance with each Secured Counterparty’s most recent
Facility Threshold in excess of zero); and provided further that nothing in this
Section 8.09 shall be deemed to require any Secured Counterparty to indemnify
the Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement of any kind whatsoever resulting
from the Agent’s gross negligence or willful misconduct; provided, further, that
no action taken in accordance with the directions of the Required Secured
Counterparties (or such other number or percentage of the Secured Counterparties
as shall be required under the applicable Facility Document) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
8.09. The agreements in this Section 8.09 shall survive the termination of this
Agreement. ARTICLE IX MISCELLANEOUS Section 9.01 Notices. Except as otherwise
expressly provided herein, all notices and other communications hereunder shall
be in writing (for purposes hereof, the term “writing” shall include information
in electronic format such as electronic mail and posting on an internet web page
when notice of such posting is given as otherwise provided in this Section 9.01)
or by telephone subsequently confirmed in writing. Any notice shall have been
duly given and shall be effective if delivered by hand delivery or sent via
electronic mail, telecopy, recognized overnight courier service or certified or
registered mail, return receipt requested, or posting on an internet web page
when notice of such posting is given as otherwise provided in this Section 9.01,
and shall be presumed to be received by a party hereto (i) on the date of
delivery if delivered by hand, electronic mail or telecopy, (ii) on the Business
Day following the day on which the same has been delivered prepaid (or on an
invoice basis) to a reputable national overnight air courier service, (iii) on
the Business Day following the later of the date on which the information is
posted on an internet web page and notice of such posting is given as provided
in (i) and the date of effectiveness of the notice of such posting pursuant to
this Section 9.01, and (iv) on the third Business Day following the day on which
the same is sent by certified or registered mail, postage prepaid, in each case
to the respective parties at the address or telecopy numbers, in the case of the
Credit Parties and the Agent, set forth below, and, in the case of the Secured
Counterparties, as set forth on signature pages hereto, or at such other address
as such party may specify by written notice to the other parties hereto:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym051.jpg]
47 if to the Company: Talen Energy Marketing, LLC Floor 2 835 Hamilton Street
Suite 150 Allentown, Pennsylvania 18101 Attention: Legal Services Facsimile:
(610) 774-2755 with a copy to Parent: if to the Parent: Talen Energy Supply, LLC
Floor 7 835 Hamilton Street Suite 150 Allentown, Pennsylvania 18101 Attention:
Treasurer Facsimile: 610-774-4511 if to the Agent: Wilmington Trust, National
Association 1100 North Market Street Wilmington, Delaware 19890-0001 Attention:
Alisha Clendaniel Telephone: 302-636-6505 Facsimile: 302-636-4140 Email:
aclendaniel@wilmingtontrust.com and loanagency@wilmingtontrust.com Section 9.02
No Waiver; Cumulative Remedies. No failure by the Agent or any Secured
Counterparty to exercise, no course of dealing with respect to, and no delay in
exercising any right, power or privilege hereunder or under any other Facility
Document or any Secured Counterparty ISDA Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided herein and in the other Facility Documents and
the Secured Counterparty ISDA Agreements shall be cumulative and not exclusive
of any rights or remedies provided by law.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym052.jpg]
48 Section 9.03 Amendments and Waivers. (a) Subject to Section 9.03(b), any
provision of this Agreement or the other Facility Documents may be amended,
modified or waived if such amendment, modification or waiver is in writing and
is signed by the Credit Parties and each Secured Counterparty and, if the rights
or duties of the Agent are affected thereby, the Agent, or as may otherwise be
permitted in accordance with the terms of any such Facility Document. Any
amendment, modification or waiver provided pursuant to this Section 9.03(a)
shall be binding upon the relevant Credit Party, the Agent and all Secured
Counterparties; provided that in the case of any waiver of any Default or Event
of Default, such waiver shall be limited to the circumstances and the extent
expressly waived and shall not affect any subsequent Default or Event of Default
or impair any right consequent thereon. (b) The Credit Parties and the Agent may
(but shall have no obligation to) amend or supplement this Agreement or the
other Facility Documents without the consent of any Secured Counterparty: (i) to
cure any ambiguity, defect or inconsistency; (ii) to make any change that would
provide any additional rights or benefits to the Secured Counterparties; (iii)
to make, complete or confirm any grant of collateral or guaranty permitted or
required by this Agreement or any of the other Facility Documents or any release
of any collateral or guaranty that is otherwise permitted under the terms of
this Agreement and permitted (if addressed therein or otherwise, not prohibited)
by the terms of the other Facility Documents; (iv) to correct any typographical
errors or other similar mistakes that do not modify the intended rights and
obligations of the parties hereto; (v) to provide for additional obligations of
the Credit Parties or Liens securing such obligations to the extent permitted by
the terms of this Agreement and permitted by (if addressed therein, or,
otherwise, not prohibited) the terms of the other applicable Facility Documents;
and (vi) to provide for evidence or effectuate other actions that are permitted
by this Agreement and not otherwise prohibited by the other Facility Documents.
(c) Upon a written request by the Company or any Secured Counterparty to the
Agent, with respect to the Company in the form of Exhibit N-1 hereto or, with
respect to a Secured Counterparty in the form of Exhibit N-2 hereto (in either
case, a “Vote Request”), the Agent shall promptly (but in no event later than
five Business Days after receipt of such Vote Request) issue a written notice
(the “Vote Notice”) in the form of Exhibit N-3 hereto to the Secured
Counterparties attaching such Vote Request; provided that, upon receipt of any
Vote Request from a Secured Counterparty relating to the exercise of any rights
under



--------------------------------------------------------------------------------



 
[exhibit101securedenergym053.jpg]
49 Section 6.04 or Article VII, the Agent shall issue such Vote Notice promptly
and, in any event, no later than the first Business Day after receiving such
Vote Request; and provided further that, if for any reason the Agent does not
issue a Vote Notice in accordance with this Section 9.03(c) in a timely manner,
then any Secured Counterparty may arrange a vote of the Secured Counterparties
in compliance with the procedures set forth in Section 9.03, and upon the Agent
receiving satisfactory evidence thereof, the result of the vote shall be binding
as if arranged by the Agent. Each Vote Request shall contain (i) a reasonably
detailed description of any proposed act or matter requiring the vote, consent,
notice, direction, certification or other act of the Secured Counterparties (or
such other number or percentage of the Secured Counterparties as shall be
required under the applicable Facility Document), (ii) a record date and time
(the “Record Date”) for the determination of the Secured Counterparties (or such
other number or percentage of the Secured Counterparties as shall be required
under the applicable Facility Document) in connection with such proposed act or
matter, which Record Date shall be at least one Business Day following issuance
of the related Vote Notice, (iii) the effective date, if applicable, of such act
or matter and (iv) the deadline (the “Due Date”) for the delivery of the
applicable solicited vote, consent, notice, direction, certification or other
act or information, which Due Date (x) shall be at least two Business Days after
the Record Date and (y) for votes of the Secured Counterparties specified in
such Vote Request related to the exercise of any rights under Section 6.04 or
Article VII shall be 12:00 p.m. on the second Business Day following issuance of
the related Vote Notice. (d) The Secured Counterparties shall deliver votes,
consents, notices, directions, certifications or other acts or information
solicited in a Vote Request to the Agent (i) in any manner in which notices are
permitted to be delivered pursuant to Section 9.01 and (ii) prior to the
applicable Due Date. Only the Secured Counterparties listed in the Agent’s
records on the applicable Record Date shall be deemed to be Secured
Counterparties for the purposes of determining whether the Secured
Counterparties (or such other number or percentage of the Secured Counterparties
as shall be required under the applicable Facility Document), have authorized,
directed, certified or agreed or consented to the act or matter specified in any
Vote Request, provided that, notwithstanding anything in this Agreement to the
contrary (including in the definition of “Required Secured Counterparties”), the
Voting Interest of any such Secured Counterparty who does not deliver a vote,
consent, notice, direction, certification or other act or information solicited
in a Vote Request in accordance with such Vote Request and this Section 9.03
shall be deemed zero for all purposes of such determination. Any such act or
matter given or determined in accordance with this Section 9.03 shall be
effective whether or not the Secured Counterparties which authorized, directed,
certified or agreed or consented to such act remain Secured Counterparties after
the applicable Record Date and whether or not the obligations held by such
Secured Counterparties remain outstanding after the applicable Record Date.
Section 9.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Credit Party may assign its rights or
obligations hereunder except to the extent any such assignment results from the
consummation of a merger or consolidation permitted pursuant to Section 5.01(d),
5.02(e) or 5.03(d).



--------------------------------------------------------------------------------



 
[exhibit101securedenergym054.jpg]
50 Section 9.05 Survival. All representations, warranties, covenants and
agreements made herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement and the other Facility Documents
shall be considered to have been relied upon by the parties hereto and shall
survive the execution and delivery of this Agreement and the other Facility
Documents. The agreements and obligations of the Credit Parties under Section
5.01(g) and Section 5.04 and Section 9.04, the agreements and obligations of the
Secured Counterparties under Section 8.09, and the agreements and obligations of
all the parties under Articles VII and IX shall survive termination of this
Agreement and the other Facility Documents. Section 9.06 Counterparts. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto were upon the same
instrument. A facsimile or Portable Document Format (PDF) copy of a signature
shall have the same force and effect as an original signature. Section 9.07
Severability. If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) for any reason, the remaining
terms, provisions, covenants, and conditions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties to this Agreement and will preserve the economic
value thereof. Section 9.08 Integration. This Agreement, the other Facility
Documents and the Fee Letter and the Secured Counterparty ISDA Agreements
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. Section 9.09 GOVERNING LAW.
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. Section 9.10 Submission to Jurisdiction; Waivers. Each
Credit Party hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City for purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each Credit Party irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such proceeding brought in such court and any claim that any such
proceeding brought in any such court has been brought in an inconvenient forum.
Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING



--------------------------------------------------------------------------------



 
[exhibit101securedenergym055.jpg]
51 ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Section 9.12 Confidentiality. The Agent and each Secured Counterparty
agrees to hold all Information obtained pursuant to the requirements of this
Agreement, the other Facility Documents, the Fee Letter and the Secured
Counterparty ISDA Agreement in accordance with its customary procedure for
handling confidential information of this nature and, to the extent applicable,
in accordance with safe and sound banking practices; provided that nothing
herein shall prevent any party from disclosing such information (i) to any
Credit Party or the Agent, (ii) to any other Person if reasonably incidental to
the administration of the Facility, (iii) upon the order of any court or
administrative agency, including any subpoena issued by or under the authority
of any such court or administrative agency, (iv) to the extent requested by, or
required to be disclosed to, any rating agency or regulatory agency or similar
authority (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (v) which has been publicly disclosed
other than as a result of disclosure by such party prohibited by this Agreement,
(vi) in connection with any litigation to which any Credit Party, the Agent, any
Secured Counterparty or any of their respective Affiliates may be party, (vii)
to the extent necessary in connection with the exercise of any remedy hereunder
or under the other Facility Documents or any Secured Counterparty ISDA
Agreements, (viii) to a party’s Affiliates and their respective directors,
officers, employees and agents including legal counsel and independent auditors
(it being understood that, if disclosure is made pursuant to this clause (viii),
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (ix) with the consent of the Parent, and (x) to Gold Sheets and
other similar bank trade publications, such information to consist solely of
deal terms and other information customarily found in such publications. For
purposes of this Section 9.12, “Information” means all information received from
a Credit Party relating to a Credit Party or its business, other than any such
information that is available to the Agent or any Secured Counterparty on a
nonconfidential basis prior to disclosure by a Credit Party; provided that, in
the case of any information received from a Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Except as expressly permitted by this Agreement, each Credit Party and the Agent
agrees that it will not disclose to any Secured Counterparty any information
with respect to the exposure, Energy Transactions or Secured Counterparty ISDA
Agreement of any other Secured Counterparty or the details of any Energy
Transactions among parties to this Agreement. Section 9.13 Patriot Act.The
Credit Parties acknowledge that some or all of the Secured Counterparties may be
subject to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”). The Credit Parties
shall cooperate with the Secured Counterparties, including in the event of a
permitted assignment or transfer of rights or of obligations under this
Agreement, by providing information requested by any Secured Counterparty to
allow such Secured Counterparty to meet its obligations under the Patriot Act to
identify its counterparties under this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym056.jpg]
52 Section 9.14 Termination of Genco Guaranty and Brunner Island and Montour
Mortgages. The parties agree that the Brunner Island Mortgage and the Montour
Mortgage and all obligations thereunder have each been satisfied, discharged and
released, and shall no longer be in force and effect. The parties further agree
and confirm that the Genco Guaranty has been terminated and all obligations of
Brunner Island and Montour thereunder have been released, satisfied and
discharged. ARTICLE X AMENDMENT AND RESTATEMENT Section 10.01 Amendment and
Restatement of Existing Common Agreement. Upon the execution and delivery of
this Agreement, the Existing Common Agreement shall be amended and restated to
read in its entirety as set forth herein. [Signature Pages to Follow]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym057.jpg]
Signature Page to the Amended and Restated Common Agreement TALEN ENERGY
MARKETING, LLC By: /s/ Russell R. Clelland Name: Russell R. Clelland Title: Vice
President and Treasurer TALEN ENERGY SUPPLY, LLC By: /s/ Russell R. Clelland
Name: Russell R. Clelland Title: Vice President and Treasurer BRUNNER ISLAND,
LLC, solely as to Section 9.14 By: /s/ Russell R. Clelland Name: Russell R.
Clelland Title: Vice President and Treasurer MONTOUR, LLC, solely as to Section
9.14 By: /s/ Russell R. Clelland Name: Russell R. Clelland Title: Vice President
and Treasurer



--------------------------------------------------------------------------------



 
[exhibit101securedenergym058.jpg]
Signature Page to the Amended and Restated Common Agreement WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Agent By: /s/ Renee Kuhl Name: Renee Kuhl Title: Vice
President



--------------------------------------------------------------------------------



 
[exhibit101securedenergym059.jpg]
Signature Page to the Amended and Restated Common Agreement BNP PARIBAS, as
Initial Secured Counterparty By: /s/ Christopher Taylor Name: Christopher Taylor
Title: Director, BNP Paribas/Commodity Derivatives BNP PARIBAS, as Initial
Secured Counterparty By: /s/ David Samuels Name: David Samuels Title: Managing
Director



--------------------------------------------------------------------------------



 
[exhibit101securedenergym060.jpg]
Signature Page to the Amended and Restated Common Agreement CITIGROUP ENERGY
INC., as Initial Secured Counterparty By: /s/ Michael J. Curry Name: Michael J.
Curry Title: Managing Director Notice to: Citigroup Energy Inc. 2800 Post Oak
Blvd., Suite 500 Houston, Texas 77056 Attention: Legal Department Facsimile No:
(713) 752-5244 CitiEnergyMargin@citi.com



--------------------------------------------------------------------------------



 
[exhibit101securedenergym061.jpg]
Signature Page to the Amended and Restated Common Agreement MERRILL LYNCH
COMMODITIES, INC., as Initial Secured Counterparty By: /s/ Dennis Albrecht Name:
Dennis Albrecht Title: Managing Director Notice to: Merrill Lynch Commodities,
Inc. 20 East Greenway Plaza, 7th Floor Houston, Texas 77046 Attention: Legal
Facsimile No: (713) 544-5551 Telephone: (713) 544-4975



--------------------------------------------------------------------------------



 
[exhibit101securedenergym062.jpg]
Signature Page to the Amended and Restated Common Agreement J. ARON & COMPANY,
as Initial Secured Counterparty By: /s/ Susan Rudov Name: Susan Rudov Title:
Attorney In Fact



--------------------------------------------------------------------------------



 
[exhibit101securedenergym063.jpg]
Signature Page to the Amended and Restated Common Agreement MORGAN STANLEY
CAPITAL GROUP INC., as Initial Secured Counterparty By: /s/ Brett Humphreys
Name: Brett Humphreys Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit101securedenergym064.jpg]
Schedule A Schedule A INITIAL SECURED COUNTERPARTIES BNP Paribas Citigroup
Energy Inc. Merrill Lynch Commodities, Inc. J. Aron & Company Morgan Stanley
Capital Group Inc.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym065.jpg]
Schedule B Schedule B ERISA PLANS



--------------------------------------------------------------------------------



 
[exhibit101securedenergym066.jpg]
EXHIBIT A-1 Exhibit A JOINDER AGREEMENT THIS JOINDER AGREEMENT is dated as of
_______, 20___ by ___________________, a _______________ corporation ("New
Secured Counterparty"). WHEREAS, pursuant to Section 2.06 of that certain
Secured Energy Marketing and Trading Facility Amended and Restated Common
Agreement dated as of December 15, 2015 (as amended, modified or supplemented
from time to time, the "Common Agreement") by and among Talen Energy Marketing,
LLC ("Company"), Talen Energy Supply, LLC, as Guarantor, the Secured
Counterparties from time to time party thereto and Wilmington Trust, National
Association, as Agent for the Secured Counterparties (in such capacity,
"Agent"), the New Secured Counterparty must execute and deliver a Joinder
Agreement in accordance with the Common Agreement. NOW THEREFORE, the parties
hereby covenant and agree as follows: 1. All capitalized terms used herein shall
have the meanings assigned to them in the Common Agreement unless expressly
defined to the contrary. 2. New Secured Counterparty hereby enters into this
Joinder Agreement in order to comply with Section 2.06 of the Common Agreement
and does so in consideration of the promises and covenants made or to be made
from time to time under the Common Agreement, from which New Secured
Counterparty shall derive direct benefit. 3. From and after the date hereof, new
Secured Counterparty shall be considered, and deemed to be, for all purposes of
the Facility Documents, a Secured Counterparty under the Facility Documents, as
fully as though New Secured Counterparty had executed and delivered or had been
a beneficiary of the Facility Documents, at the time of their original execution
and delivery and hereby ratifies and confirms its obligations under the Facility
Documents, all in accordance with the terms thereof. 4. No Default or Event of
Default has occurred and is continuing under any of the Facility Documents. 5.
This Joinder Agreement shall be governed by the laws of the State of New York
and shall be binding upon New Secured Counterparty and its successors and
assigns. [Signature Pages to Follow]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym067.jpg]
EXHIBIT A-2 IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Joinder Agreement as of _________________, 20___. TALEN ENERGY MARKETING,
LLC By: Title: TALEN ENERGY SUPPLY, LLC By: Title:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym068.jpg]
EXHIBIT A-3 WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent By: Title:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym069.jpg]
EXHIBIT A-4 [_______________], as New Secured Counterparty By: Title: Notice to:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym070.jpg]
Exhibit E-1 Exhibit E FORM OF ACCESSION AGREEMENT — First-Lien Secured Parties
THIS ACCESSION AGREEMENT (this “Agreement”), dated as of [ ], 20[ ], is entered
into by [ ], a [ ] (the “Joining Party”), and acknowledged by TALEN ENERGY
SUPPLY, LLC, a Delaware limited liability company (the “Borrower”) and each
Credit Party, and CITIBANK, N.A., in its capacity as Collateral Trustee under
the Intercreditor Agreement (as defined below). Reference is made to that
certain Collateral Trust and Intercreditor Agreement (as amended, modified,
restated or supplemented from time to time, the “Intercreditor Agreement”),
dated as of June 1, 2015 by and among the Borrower, the Subsidiary Guarantors,
the Collateral Trustee, the Administrative Agent and each of the other Persons
party thereto from time to time in accordance with the terms thereof.
Capitalized terms used herein without definition shall have the meaning assigned
thereto in the Intercreditor Agreement. This Accession Agreement is being
executed and delivered pursuant to Section 5.6(a) of the Collateral Trust
Agreement. The Joining Party, as agent under Secured Energy Marketing and
Trading Facility Amended and Restated Common Agreement dated as of December 15,
2015 (the “Secured Trading Facility Common Agreement”), hereby becomes a SECURED
DEBT REPRESENTATIVE under the Intercreditor Agreement with respect to
Obligations (as such term is defined in the Secured Trading Facility Common
Agreement, the “STF Obligations”) to the Secured Counterparties (as defined in
the Secured Trading Facility Common Agreement) under the Secured Trading
Facility Common Agreement. Each of the Borrower and the Joining Party hereby
agree for the benefit of the First-Lien Secured Parties as follows: (1) The
Joining Party hereby acknowledges, agrees and confirms that, by its execution of
this Agreement, the Joining Party will be deemed to be a party to the
Intercreditor Agreement, and, from and after the date hereof, shall have all of
the obligations of a SECURED DEBT REPRESENTATIVE thereunder as if it had
executed the Intercreditor Agreement. The Joining Party hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the SECURED DEBT REPRESENTATIVE contained in the
Intercreditor Agreement. The first-lien obligations to be secured under the
Guarantee and Collateral Agreement and Security Documents, as contemplated in
the Secured Trading Facility Common Agreement, are the STF Obligations, and the
STF Obligations are hereby designated “Obligations” and will be secured equally
and ratably with all existing and future Obligations permitted by the Financing
Documents. (2) To the extent the Joining Party is joining as a Secured Debt
Representative as agent or trustee for one or more First-Lien Secured Parties,
the Joining Party acknowledges that it has the authority to bind such First-Lien
Secured Parties to the Intercreditor Agreement and such First-Lien Secured
Parties are hereby bound by the terms and conditions of the Intercreditor
Agreement. (3) The Joining Party hereby agrees (on behalf of itself and any
First-Lien Secured Party claiming through it) to comply with the terms of the
Intercreditor Agreement. (4) Each of the undersigned Credit Parties hereby
consents to the designation of STF Obligations as Obligations as set forth
herein and hereby confirms its respective guarantees,



--------------------------------------------------------------------------------



 
[exhibit101securedenergym071.jpg]
Exhibit E-2 pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Financing Documents to
which it is party, and agrees that, notwithstanding the designation of such
additional indebtedness or any of the transactions contemplated thereby, such
guarantees, pledges, grants of security interests and other obligations, and the
terms of each Financing Document to which it is a party, are not impaired or
adversely affected in any manner whatsoever and shall continue to be in full
force and effect and such additional secured debt shall be entitled to all of
the benefits of such Financing Documents. (5) The address of the Joining Party
for purposes of all notices and other communications under the Intercreditor
Agreement is Wilmington Trust, National Association, ______________, Attention
of [ ] (Facsimile No. [ ], electronic mail address: [ ]). (6) This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute one contract. (7)
The provisions of Section 9.6 of the Intercreditor Agreement will apply with
like effect to this Accession Agreement.



--------------------------------------------------------------------------------



 
[exhibit101securedenergym072.jpg]
Exhibit E-3 IN WITNESS WHEREOF, each of the Joining Party, each Credit Party and
the Collateral Trustee has caused this Accession Agreement to be duly executed
by its respective authorized representative, as of the day and year first above
written. [WILMINGTON TRUST, NATIONAL ASSOCIATION], as Agent under the Secured
Trading Facility Common Agreement referred to herein By: Name: Title:
Acknowledged: TALEN ENERGY SUPPLY, LLC By: Name: Title: [INSERT DETAILS OF ALL
CREDIT PARTIES UNDER SECURITY DOCUMENTS AS AT DATE OF THIS ACCESSION AGREEMENT]
By: Name: Title: Acknowledged: CITIBANK, N.A., as Collateral Trustee By: Name:
Title:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym073.jpg]
Exhibit G-1 Exhibit G-1 [Letterhead of Secured Counterparty] [Date] Wilmington
Trust, National Association 1100 North Market Street Wilmington, Delaware
19890-0001 Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile:
302-636-4140 Email: aclendaniel@wilmingtontrust.com and
loanagency@wilmingtontrust.com Re: Notice of Threshold Adjustment Ladies and
Gentlemen: Reference is made to the Secured Energy Marketing and Trading
Facility Amended and Restated Common Agreement dated as of ____________, 2015,
by and among Talen Energy Marketing, LLC (the “Company”), Talen Energy Supply,
LLC, as a guarantor, Wilmington Trust, National Association, as Agent (the
“Agent”) and the Secured Counterparties from time to time parties thereto (the
“Agreement”). Unless otherwise specified herein, capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.
Pursuant to Section 2.02 of the Agreement, we hereby notify you that a
[Threshold Modification][Automatic Threshold Adjustment] has occurred and the
modified [Counterparty Threshold][Facility Threshold] is [●], with respect to
[specify Secured Counterparty] and its Secured Counterparty ISDA Agreement. Very
truly yours, [Secured Counterparty] By: _____________________ Name: Title: cc:
Talen Energy Marketing, LLC



--------------------------------------------------------------------------------



 
[exhibit101securedenergym074.jpg]
Exhibit G-2 Exhibit G-2 [Letterhead of Company] [Date] Wilmington Trust,
National Association 1100 North Market Street Wilmington, Delaware 19890-0001
Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile: 302-636-4140
Email: aclendaniel@wilmingtontrust.com and loanagency@wilmingtontrust.com Re:
Notice of Threshold Adjustment Ladies and Gentlemen: Reference is made to the
Secured Energy Marketing and Trading Facility Amended and Restated Common
Agreement dated as of ____________, 2015, by and among Talen Energy Marketing,
LLC (the “Company”), Talen Energy Supply, LLC, as a guarantor, Wilmington Trust,
National Association, as Agent (the “Agent”) and the Secured Counterparties from
time to time parties thereto (the “Agreement”). Unless otherwise specified
herein, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement. Pursuant to Section 2.02 of the Agreement, we
hereby notify you that a [Threshold Modification][Automatic Threshold
Adjustment] has occurred and the modified [Counterparty Threshold][Facility
Threshold] is [●], with respect to [specify Secured Counterparty] and its
Secured Counterparty ISDA Agreement. Very truly yours, Talen Energy Marketing,
LLC By: _____________________ Name: Title: cc: [Secured Counterparty]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym075.jpg]
Exhibit H-1 Exhibit H-1 [Letterhead of Secured Counterparty] [Date] Wilmington
Trust, National Association 1100 North Market Street Wilmington, Delaware
19890-0001 Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile:
302-636-4140 Email: aclendaniel@wilmingtontrust.com and
loanagency@wilmingtontrust.com Re: Secured Counterparty Exposure Notification
Ladies and Gentlemen: Reference is made to the Secured Energy Marketing and
Trading Facility Amended and Restated Common Agreement dated as of ____________,
2015, by and among Talen Energy Marketing, LLC (the “Company”), Talen Energy
Supply, LLC, as a guarantor, Wilmington Trust, National Association, as Agent
(the “Agent”) and the Secured Counterparties from time to time parties thereto
(the “Agreement”). Unless otherwise specified herein, capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement.
Pursuant to Section 2.03(a) of the Agreement, we hereby notify you that (i) the
Secured Counterparty Exposure with respect to [insert name of Secured
Counterparty] is [●] and (ii) the amount of the Termination Payment due and
owing by the Company to us under our Secured Counterparty ISDA Agreement is [●].
Very truly yours, [Secured Counterparty] By: _____________________ Name: Title:
cc: Talen Energy Marketing, LLC



--------------------------------------------------------------------------------



 
[exhibit101securedenergym076.jpg]
Exhibit H-2 Exhibit H-2 [Letterhead of Company] [Date] Wilmington Trust,
National Association 1100 North Market Street Wilmington, Delaware 19890-0001
Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile: 302-636-4140
Email: aclendaniel@wilmingtontrust.com and loanagency@wilmingtontrust.com Re:
Secured Counterparty Exposure Notification Ladies and Gentlemen: Reference is
made to the Secured Energy Marketing and Trading Facility Amended and Restated
Common Agreement dated as of ____________, 2015, by and among Talen Energy
Marketing, LLC (the “Company”), Talen Energy Supply, LLC, as a guarantor,
Wilmington Trust, National Association, as Agent (the “Agent”) and the Secured
Counterparties from time to time parties thereto (the “Agreement”). Unless
otherwise specified herein, capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Agreement. Pursuant to Section 2.03(a)
of the Agreement, we hereby notify you that (i) the Secured Counterparty
Exposure with respect to [insert name of Secured Counterparty] is [●] and (ii)
the amount of the Termination Payment due and owing by us to [specify Secured
Counterparty] under its Secured Counterparty ISDA Agreement is [●]. Very truly
yours, Talen Energy Marketing, LLC By: _____________________ Name: Title: cc:
[Secured Counterparty]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym077.jpg]
Exhibit I-1 Exhibit I-1 [Letterhead of Company/Parent] [Date] Wilmington Trust,
National Association 1100 North Market Street Wilmington, Delaware 19890-0001
Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile: 302-636-4140
Email: aclendaniel@wilmingtontrust.com and loanagency@wilmingtontrust.com Re:
Notice of Secured Counterparty ISDA Agreement Event of Default Ladies and
Gentlemen: Reference is made to the Secured Energy Marketing and Trading
Facility Amended and Restated Common Agreement dated as of ____________, 2015,
by and among Talen Energy Marketing, LLC (the “Company”), Talen Energy Supply,
LLC, as a guarantor, Wilmington Trust, National Association, as Agent (the
“Agent”) and the Secured Counterparties from time to time parties thereto (the
“Agreement”). Unless otherwise specified herein, capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement. As
contemplated in Section 6.05(b) and pursuant to Section [5.01(f)/5.02(g)] of the
Agreement, we hereby notify you that an Event of Default under (and as defined
in) the Secured Counterparty ISDA Agreement, dated as of [●], 2010, between the
Company and [specify Secured Counterparty] has occurred. Very truly yours,
[Company/Parent] By: _____________________ Name: Title: cc: [Secured
Counterparty]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym078.jpg]
Exhibit I-2 Exhibit I-2 [Letterhead of Secured Counterparty] [Date] Wilmington
Trust, National Association 1100 North Market Street Wilmington, Delaware
19890-0001 Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile:
302-636-4140 Email: aclendaniel@wilmingtontrust.com and
loanagency@wilmingtontrust.com Re: Notice of Secured Counterparty ISDA Agreement
Event of Default Ladies and Gentlemen: Reference is made to the Secured Energy
Marketing and Trading Facility Amended and Restated Common Agreement dated as of
____________, 2015, by and among Talen EnergyPlus, LLC (the “Company”), Talen
Energy Supply, LLC, as a guarantor, Wilmington Trust, National Association, as
Agent (the “Agent”) and the Secured Counterparties from time to time parties
thereto (the “Agreement”). Unless otherwise specified herein, capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Agreement. Pursuant to Section 6.05(a) of the Agreement, we hereby notify you
that an Event of Default (as defined in the Secured Counterparty ISDA Agreement,
dated as of [●], 2010, between the Company and [specify Secured Counterparty]
has occurred. Very truly yours, [Secured Counterparty] By: _____________________
Name: Title: cc: Talen Energy Marketing, LLC



--------------------------------------------------------------------------------



 
[exhibit101securedenergym079.jpg]
Exhibit I-3 Exhibit I-3 [Letterhead of Wilmington Trust, National Association]
[Date] To the Addressees on Schedule 1 hereto Re: Trading Limitation Notice
Ladies and Gentlemen: Reference is made to the Secured Energy Marketing and
Trading Facility Amended and Restated Common Agreement dated as of ____________,
2015, by and among Talen Energy Marketing, LLC (the “Company”), Talen Energy
Supply, LLC, as a guarantor, Wilmington Trust, National Association, as Agent
(the “Agent”) and the Secured Counterparties from time to time parties thereto
(the “Agreement”). Unless otherwise specified herein, capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement.
Pursuant to Section 6.05(b) of the Agreement, the Agent hereby delivers this
Trading Limitation Notice to the Company and each Secured Counterparty that the
Agent has received the attached notice from a Credit Party of an Event of
Default under (and as defined in) the applicable Secured Counterparty ISDA
Agreement. Very truly yours, Wilmington Trust, National Association By:
_____________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym080.jpg]
Schedule 1 to Exhibit I-3 Schedule 1 to Exhibit I-3 Talen Energy Marketing, LLC
Floor 2 835 Hamilton Street Suite 150 Allentown, Pennsylvania 18101 Attention:
Legal Services Facsimile: (610) 774-2755 Talen Energy Supply, LLC Floor 7 835
Hamilton Street Suite 150 Allentown, Pennsylvania 18101 Attention: Treasurer
Facsimile: 610-774-4511 [Insert addresses of Secured Counterparties]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym081.jpg]
Exhibit I-4 Exhibit I-4 [Letterhead of Wilmington Trust, National Association]
[Date] To the Addressees on Schedule 1 hereto Re: Trading Limitation Notice
Ladies and Gentlemen: Reference is made to the Secured Energy Marketing and
Trading Facility Amended and Restated Common Agreement dated as of ____________,
2015, by and among Talen Energy Marketing, LLC (the “Company”), Talen Energy
Supply, LLC, as a guarantor, Wilmington Trust, National Association, as Agent
(the “Agent”) and the Secured Counterparties from time to time parties thereto
(the “Agreement”). Unless otherwise specified herein, capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement.
Pursuant to Section 6.05(b) of the Agreement, the Agent hereby delivers this
Trading Limitation Notice to the Company and each Secured Counterparty that the
Agent has received the attached notice from [insert applicable Secured
Counterparty] of an Event of Default under (and as defined in) the Secured
Counterparty ISDA Agreement referred to therein. Very truly yours, Wilmington
Trust, National Association By: _____________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym082.jpg]
Schedule 1 to Exhibit I-4 Schedule 1 to Exhibit I-4 Talen Energy Marketing, LLC
Floor 2 835 Hamilton Street Suite 150 Allentown, Pennsylvania 18101 Attention:
Legal Services Facsimile: (610) 774-2755 Talen Energy Supply, LLC Floor 7 835
Hamilton Street Suite 150 Allentown, Pennsylvania 18101 Attention: Treasurer
Facsimile: 610-774-4511 [Insert addresses of Secured Counterparties]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym083.jpg]
Exhibit J-1 Exhibit J-1 [Letterhead of Wilmington Trust, National Association]
[Date] To the Addressees on Schedule 1 hereto Re: Revocation of Trading
Limitation Notice Ladies and Gentlemen: Reference is made to the Secured Energy
Marketing and Trading Facility Amended and Restated Common Agreement dated as of
____________, 2015, by and among Talen Energy Marketing, LLC (the “Company”),
Talen Energy Supply, LLC, as a guarantor, Wilmington Trust, National
Association, as Agent (the “Agent”) and the Secured Counterparties from time to
time parties thereto (the “Agreement”). Unless otherwise specified herein,
capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement. Pursuant to Section 6.05(b) of the Agreement, the
Agent hereby delivers this Revocation of Trading Limitation Notice to the
Company and each Secured Counterparty that the Agent has received the attached
Event of Default Resolution Notification from the same party that delivered the
Notice of Secured Counterparty ISDA Agreement Event of Default and therefore
that the Trading Limitation Notice is no longer outstanding and in effect. Very
truly yours, Wilmington Trust, National Association By: _____________________
Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym084.jpg]
Schedule 1 to Exhibit J-1 Schedule 1 to Exhibit J-1 Talen Energy Marketing, LLC
Floor 2 835 Hamilton Street Suite 150 Allentown, Pennsylvania 18101 Attention:
Legal Services Facsimile: (610) 774-2755 Talen Energy Supply, LLC Floor 7 835
Hamilton Street Suite 150 Allentown, Pennsylvania 18101 Attention: Treasurer
Facsimile: 610-774-4511 [Insert addresses of Secured Counterparties]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym085.jpg]
Exhibit J-2 Exhibit J-2 [Letterhead of Company/Parent] [Date] Wilmington Trust,
National Association 1100 North Market Street Wilmington, Delaware 19890-0001
Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile: 302-636-4140
Email: aclendaniel@wilmingtontrust.com and loanagency@wilmingtontrust.com Re:
Secured Counterparty ISDA Agreement Event of Default Resolution Notification
Ladies and Gentlemen: Reference is made to the Secured Energy Marketing and
Trading Facility Amended and Restated Common Agreement dated as of ____________,
2015, by and among Talen Energy Marketing, LLC (the “Company”), Talen Energy
Supply, LLC, as a guarantor, Wilmington Trust, National Association, as Agent
(the “Agent”) and the Secured Counterparties from time to time parties thereto
(the “Agreement”). Unless otherwise specified herein, capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement. We
hereby notify you pursuant to the last sentence of Section 6.05(b) of the
Agreement that the circumstances giving rise to the Event of Default under (and
as defined in) the Secured Counterparty ISDA Agreement, dated as of [●], 2010,
between the Company and [specify Secured Counterparty] have been cured or
otherwise resolved by the parties, and we request that you issue a Revocation of
Trading Limitation Notice. Very truly yours, [Company/Parent] By:
_____________________ Name: Title: cc: [Secured Counterparty]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym086.jpg]
Exhibit J-3 Exhibit J-3 [Letterhead of Secured Counterparty] [Date] Wilmington
Trust, National Association 1100 North Market Street Wilmington, Delaware
19890-0001 Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile:
302-636-4140 Email: aclendaniel@wilmingtontrust.com and
loanagency@wilmingtontrust.com Re: Secured Counterparty ISDA Agreement Event of
Default Resolution Notification Ladies and Gentlemen: Reference is made to the
Secured Energy Marketing and Trading Facility Amended and Restated Common
Agreement dated as of ____________, 2015, by and among Talen Energy Marketing,
LLC (the “Company”), Talen Energy Supply, LLC, as a guarantor, Wilmington Trust,
National Association, as Agent (the “Agent”) and the Secured Counterparties from
time to time parties thereto (the “Agreement”). Unless otherwise specified
herein, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement. We hereby notify you pursuant to the last
sentence of Section 6.05(b) of the Agreement that the circumstances giving rise
to the Event of Default under (and as defined in) the Secured Counterparty ISDA
Agreement, dated as of [●], 2010, between the Company and [specify Secured
Counterparty] have been cured or otherwise resolved by the parties, and we
request that you issue a Revocation of Trading Limitation Notice. Very truly
yours, [Secured Counterparty] By: _____________________ Name: Title: cc: Talen
Energy Marketing, LLC



--------------------------------------------------------------------------------



 
[exhibit101securedenergym087.jpg]
Exhibit K-1 Exhibit K-1 [Letterhead of Company] [Date] Wilmington Trust,
National Association 1100 North Market Street Wilmington, Delaware 19890-0001
Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile: 302-636-4140
Email: aclendaniel@wilmingtontrust.com and loanagency@wilmingtontrust.com Re:
Notice of Early Termination Date Ladies and Gentlemen: Reference is made to the
Secured Energy Marketing and Trading Facility Amended and Restated Common
Agreement dated as of ____________, 2015, by and among Talen Energy Marketing,
LLC (the “Company”), Talen Energy Supply, LLC, as a guarantor, Wilmington Trust,
National Association, as Agent (the “Agent”) and the Secured Counterparties from
time to time parties thereto (the “Agreement”). Unless otherwise specified
herein, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement. Pursuant to Section 6.05(d) of the Agreement,
we hereby notify you that [insert name of relevant Secured Counterparty] has
designated an Early Termination Date with respect to the Secured Counterparty
ISDA Agreement, dated as of [●], 20[●], by and between the Company and [insert
name of relevant Secured Counterparty]. Very truly yours, Talen Energy
Marketing, LLC By: _____________________ Name: Title: cc: [specify Secured
Counterparty]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym088.jpg]
Exhibit K-2 Exhibit K-2 [Letterhead of Secured Counterparty] [Date] Wilmington
Trust, National Association 1100 North Market Street Wilmington, Delaware
19890-0001 Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile:
302-636-4140 Email: aclendaniel@wilmingtontrust.com and
loanagency@wilmingtontrust.com Re: Notice of Early Termination Date Ladies and
Gentlemen: Reference is made to the Secured Energy Marketing and Trading
Facility Amended and Restated Common Agreement dated as of ____________, 2015,
by and among Talen Energy Marketing, LLC (the “Company”), Talen Energy Supply,
LLC, as a guarantor, Wilmington Trust, National Association, as Agent (the
“Agent”) and the Secured Counterparties from time to time parties thereto (the
“Agreement”). Unless otherwise specified herein, capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.
Pursuant to Section 6.05(d) of the Agreement, we hereby notify you that we have
designated an Early Termination Date with respect to the Secured Counterparty
ISDA Agreement, dated as of [●], 20[●], by and between the Company and [insert
name of relevant Secured Counterparty]. Very truly yours, [Secured Counterparty]
By: _____________________ Name: Title: cc: Talen Energy Marketing, LLC



--------------------------------------------------------------------------------



 
[exhibit101securedenergym089.jpg]
Exhibit L-1 Exhibit L-1 [Letterhead of Company] [Date] Wilmington Trust,
National Association 1100 North Market Street Wilmington, Delaware 19890-0001
Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile: 302-636-4140
Email: aclendaniel@wilmingtontrust.com and loanagency@wilmingtontrust.com Re:
Notice of Early Termination Date Ladies and Gentlemen: Reference is made to the
Secured Energy Marketing and Trading Facility Amended and Restated Common
Agreement dated as of ____________, 2015, by and among Talen Energy Marketing,
LLC (the “Company”), Talen Energy Supply, LLC, as a guarantor, Wilmington Trust,
National Association, as Agent (the “Agent”) and the Secured Counterparties from
time to time parties thereto (the “Agreement”). Unless otherwise specified
herein, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement. Pursuant to Section 6.05(d) of the Agreement,
we hereby notify you that an Early Termination Date has occurred with respect to
the Secured Counterparty ISDA Agreement, dated as of [●], 20[●], by and between
the Company and [insert name of relevant Secured Counterparty]. Very truly
yours, Talen Energy Marketing, LLC By: _____________________ Name: Title: cc:
[specify Secured Counterparty]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym090.jpg]
Exhibit L-2 Exhibit L-2 [Letterhead of Secured Counterparty] [Date] Wilmington
Trust, National Association 1100 North Market Street Wilmington, Delaware
19890-0001 Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile:
302-636-4140 Email: aclendaniel@wilmingtontrust.com and
loanagency@wilmingtontrust.com Re: Notice of Early Termination Date Ladies and
Gentlemen: Reference is made to the Secured Energy Marketing and Trading
Facility Amended and Restated Common Agreement dated as of ____________, 2015,
by and among Talen Energy Marketing, LLC (the “Company”), Talen Energy Supply,
LLC, as a guarantor, Wilmington Trust, National Association, as Agent (the
“Agent”) and the Secured Counterparties from time to time parties thereto (the
“Agreement”). Unless otherwise specified herein, capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.
Pursuant to Section 6.05(d) of the Agreement, we hereby notify you that an Early
Termination Date has occurred with respect to the Secured Counterparty ISDA
Agreement, dated as of [●], 20[●], by and between the Company and [insert name
of relevant Secured Counterparty]. Very truly yours, [Secured Counterparty] By:
_____________________ Name: Title: cc: Talen Energy Marketing, LLC



--------------------------------------------------------------------------------



 
[exhibit101securedenergym091.jpg]
Exhibit M-1 Exhibit M [Letterhead of Wilmington Trust, National Association]
[Date] To the Addressees on Schedule 1 hereto Re: Notice to Secured
Counterparties of Early Termination Date Ladies and Gentlemen: Reference is made
to the Secured Energy Marketing and Trading Facility Amended and Restated Common
Agreement dated as of ____________, 2015, by and among Talen Energy Marketing,
LLC (the “Company”), Talen Energy Supply, LLC, as a guarantor, Wilmington Trust,
National Association, as Agent (the “Agent”) and the Secured Counterparties from
time to time parties thereto (the “Agreement”). Unless otherwise specified
herein, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement. Pursuant to Section 6.05(d) of the Agreement,
the Agent hereby notifies you that it has received a Notice of Early Termination
Date. Very truly yours, Wilmington Trust, National Association By:
_____________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym092.jpg]
Schedule 1 to Exhibit M Schedule 1 to Exhibit M [Insert addresses of Secured
Counterparties]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym093.jpg]
Exhibit N-1 Exhibit N-1 [Letterhead of Company] [Date] Wilmington Trust,
National Association 1100 North Market Street Wilmington, Delaware 19890-0001
Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile: 302-636-4140
Email: aclendaniel@wilmingtontrust.com and loanagency@wilmingtontrust.com Re:
Form of Vote Request Ladies and Gentlemen: Reference is made to the Secured
Energy Marketing and Trading Facility Amended and Restated Common Agreement
dated as of ____________, 2015, by and among Talen Energy Marketing, LLC (the
“Company”), Talen Energy Supply, LLC, as a guarantor, Wilmington Trust, National
Association, as Agent (the “Agent”) and the Secured Counterparties from time to
time parties thereto (the “Agreement”). Unless otherwise specified herein,
capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement. Pursuant to Section 9.03(c) of the Agreement, we
hereby request that you issue a Vote Notice to the Secured Counterparties.
[Company to insert following details: (i) reasonably detailed description of
proposed act or matter requiring vote; (ii) Record Date for determination of
Secured Counterparties (or such other number or percentage of the Secured
Counterparties as shall be required under the applicable Facility Document) in
connection with such proposed act or matter; (iii) the effective date, if
applicable, of such act or matter; and (iv) the Due Date for delivery of
solicited vote.] Very truly yours, Talen Energy Marketing, LLC By:
_____________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym094.jpg]
Exhibit N-2 Exhibit N-2 [Letterhead of Secured Counterparty] [Date] Wilmington
Trust, National Association 1100 North Market Street Wilmington, Delaware
19890-0001 Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile:
302-636-4140 Email: aclendaniel@wilmingtontrust.com and
loanagency@wilmingtontrust.com Re: Form of Vote Request Ladies and Gentlemen:
Reference is made to the Secured Energy Marketing and Trading Facility Amended
and Restated Common Agreement dated as of ____________, 2015, by and among Talen
Energy Marketing, LLC (the “Company”), Talen Energy Supply, LLC, as a guarantor,
Wilmington Trust, National Association, as Agent (the “Agent”) and the Secured
Counterparties from time to time parties thereto (the “Agreement”). Unless
otherwise specified herein, capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Agreement. Pursuant to Section 9.03(c)
of the Agreement, we hereby request that you issue a Vote Notice to the Company
and the other Secured Counterparties. [Secured Counterparty to insert following
details: (v) reasonably detailed description of proposed act or matter requiring
vote; (vi) Record Date for determination of Secured Counterparties (or such
other number or percentage of the Secured Counterparties as shall be required
under the applicable Facility Document) in connection with such proposed act or
matter; (vii) the effective date, if applicable, of such act or matter; and
(viii) the Due Date for delivery of solicited vote.] Very truly yours, Talen
Energy Marketing, LLC By: _____________________ Name: Title: cc: Talen Energy
Marketing, LLC



--------------------------------------------------------------------------------



 
[exhibit101securedenergym095.jpg]
Exhibit N-3 Exhibit N-3 [Letterhead of Wilmington Trust, National Association]
[Date] To the Addressees on Schedule 1 hereto Re: Vote Notice Ladies and
Gentlemen: Reference is made to the Secured Energy Marketing and Trading
Facility Amended and Restated Common Agreement dated as of ____________, 2015,
by and among Talen Energy Marketing, LLC (the “Company”), Talen Energy Supply,
LLC, as a guarantor, Wilmington Trust, National Association, as Agent (the
“Agent”) and the Secured Counterparties from time to time parties thereto (the
“Agreement”). Unless otherwise specified herein, capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.
Pursuant to Section 9.03(c) of the Agreement, the Agent hereby delivers this
Vote Notice that the Agent has received the attached Vote Request. Very truly
yours, Wilmington Trust, National Association By: _____________________ Name:
Title:



--------------------------------------------------------------------------------



 
[exhibit101securedenergym096.jpg]
Schedule 1 to Exhibit N-3 Schedule 1 to Exhibit N-3 Talen Energy Marketing, LLC
Floor 2 835 Hamilton Street Suite 150 Allentown, Pennsylvania 18101 Attention:
Legal Services Facsimile: (610) 774-2755 Talen Energy Supply, LLC Floor 7 835
Hamilton Street Suite 150 Allentown, Pennsylvania 18101 Attention: Treasurer
Facsimile: 610-774-4511 [Insert addresses of Secured Counterparties]



--------------------------------------------------------------------------------



 
[exhibit101securedenergym097.jpg]
Exhibit O-1 Exhibit O [Letterhead of Secured Counterparty] [Date] Wilmington
Trust, National Association 1100 North Market Street Wilmington, Delaware
19890-0001 Attention: Alisha Clendaniel Telephone: 302-636-6505 Facsimile:
302-636-4140 Email: aclendaniel@wilmingtontrust.com and
loanagency@wilmingtontrust.com Re: Release Certificate Ladies and Gentlemen:
Reference is made to that certain Secured Energy Marketing and Trading Facility
Amended and Restated Common Agreement dated as of ____________, 2015 (as
modified and supplemented and in effect on the date hereof, the “Agreement”)
among Talen Energy Marketing, LLC (the “Company”), Talen Energy Supply, LLC, as
a guarantor, the undersigned and the other several secured counterparties from
time to time party thereto as Secured Counterparties and Wilmington Trust,
National Association (as successor by merger to Wilmington Trust FSB) , as Agent
(in such capacity, the “Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Agreement. This
certificate is furnished to the Agent pursuant to Section 7.04(b) of the
Agreement. The undersigned hereby certifies and agrees that (i) the Facility
Limit has been reduced to zero, and (ii) the Eligible Collateral required to be
posted in accordance with the Secured Counterparty ISDA Agreement between the
Company and the undersigned after giving effect to such reduction in the
Facility Limit has been posted. IN WITNESS WHEREOF, the undersigned has caused
this Certificate to be executed as of the date first written above. [SECURED
COUNTERPARTY] By:________________________ Name:______________________
Title:_______________________



--------------------------------------------------------------------------------



 